                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                            Plaintiff,               )
                                                     )
  vs.                                                )
                                                     )    CIVIL NO.
  TICO JERMAINE BYNUM,                               )
  MALCOLM BYNUM, and                                 )
  DONALD BYNUM,                                      )
                                                     )
                            Defendants.              )


                                          COMPLAINT

        The United States of America, by and through William Stetzer, Attorney for the United

States acting pursuant to 28 U.S.C. § 515, files this Complaint and alleges as follows:

                       INTRODUCTION AND NATURE OF ACTION

        1.     This is a civil action against Defendants Tico Jermaine Bynum, Malcolm Bynum,

and Donald Bynum to set aside fraudulent transfers of real property pursuant to the Federal Debt

Collection Procedures Act, 28 U.S.C. § 3001, et seq.

        2.     As the result of two separate criminal convictions, Tico Bynum currently owes the

victims of his crimes $221,818.98. Specifically, Tico Bynum is indebted to the United States for

restitution in the amounts of (1) $17,896.92 as the result of a criminal sentence imposed on March

25, 1999, and (2) $203,922.06 as the result of a criminal sentence imposed on April 1, 2008.

        3.     Tico Bynum first fraudulently transferred the real property at issue to his son,

Malcolm Bynum, on September 20, 2019, in violation of 28 U.S.C. § 3304. Then, one day before

Malcolm Bynum entered into a plea agreement on fraud and identity theft charges for which he

                                                1



             Case 3:21-cv-00037 Document 1 Filed 01/22/21 Page 1 of 10
will owe restitution in excess of $150,000, Malcolm Bynum transferred the property to his

grandfather, Donald Bynum, for zero consideration, in violation of 28 U.S.C. § 3304.

       4.      The United States seeks to void the fraudulent transfer from Tico Bynum to

Malcolm Bynum and subsequent transferee Donald Bynum. In the alternative, the United States

seeks to void the fraudulent transfer from Malcolm Bynum to Donald Bynum.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and 1345.

       6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because the

property at issue is in the Western District of North Carolina. Venue is also proper because the

events giving rise to this claim occurred in the Western District of North Carolina.

                                            PARTIES

       7.      Plaintiff is the United States of America, proceeding in its sovereign capacity under

28 U.S.C. §§ 1345 and 3301-3307.

       8.      Defendant Tico Bynum is a resident of Mecklenburg County, North Carolina.

       9.      Defendant Malcolm Bynum is a resident of Mecklenburg County, North Carolina.

Malcolm Bynum is Tico Bynum’s son.

       10.     Defendant Donald Bynum is a resident of Mecklenburg County, North Carolina.

Donald Bynum is Tico Bynum’s father and Malcolm Bynum’s grandfather.

                                          PROPERTY

       11.     The real property referenced herein consists of property located at 1344 Downs

Avenue, Charlotte, North Carolina 28205, parcel number 09309217 (the “Property”).




                                                 2



             Case 3:21-cv-00037 Document 1 Filed 01/22/21 Page 2 of 10
                                 FACTUAL ALLEGATIONS

                                            The Debts

       12.     On June 16, 1998, Tico Bynum was found guilty after trial of conspiracy to defraud

the United States, bank fraud, and uttering fraudulently made securities. He was sentenced on

March 25, 1999, to 36 months in prison and ordered to pay a special assessment of $300 and

restitution of $34,983.03 to his victims, in the District Court for the Western District of North

Carolina, United States v. Tico Jermaine Bynum, Case No. 3:97-cr-338-1.

       13.     The United States filed a Notice of Lien as to the restitution debt on August 19,

1999, with the Mecklenburg County Clerk of Superior Court, File No. 99 M 4260. See 1999 Lien,

attached as Exhibit A.

       14.     Tico Bynum’s current restitution debt balance is $17,896.92. He has not made any

voluntary payments toward the aforementioned debt since 2009.

       15.     Tico Bynum subsequently pleaded guilty to conspiracy to defraud the United

States, counterfeit securities fraud, Social Security account number fraud, and aggravated identity

theft on April 13, 2007, in the District Court for the Western District of North Carolina, United

States v. Tico Bynum, Case No. 3:07-cr-52-1.

       16.     On April 1, 2008, he was sentenced to 84 months in prison and ordered to pay a

special assessment of $400 and restitution of $213,024.65 to his victims.

       17.     The United States filed a Notice of Lien as to the 2008 restitution debt on May 19,

2008, with the Mecklenburg County Clerk of Superior Court, File No. 08 M 6412. See 2008 Lien,

attached as Exhibit B.

       18.     Tico Bynum’s current restitution debt balance is $203,922.06. He has not made

any voluntary payments toward the aforementioned debt since 2016.
                                                3



             Case 3:21-cv-00037 Document 1 Filed 01/22/21 Page 3 of 10
       19.     In total, Tico Bynum owes the victims of his crimes $221,818.98.

                                   The First Fraudulent Transfer

       20.     On May 4, 2017, Tico Bynum obtained an interest in the Property by virtue of a

North Carolina General Warranty Deed recorded May 4, 2017, with the Mecklenburg County

Register of Deeds transferring the Property from Mildred M. Wallace to Tico J. Bynum for no

consideration. See May 4, 2017, Deed, attached as Exhibit C (the “2017 Deed”).

       21.     On July 25, 2018, after Ms. Wallace’s death, the executor of Ms. Wallace’s estate

and the guardian of her son filed an action in state court alleging, inter alia, that Ms. Wallace was

not competent to manage her affairs when she purportedly transferred four pieces of real estate,

including the Property, to Tico Bynum. See State Court Complaint, attached as Exhibit D.

According to the Complaint in that action, Tico Bynum became acquainted with Ms. Wallace

because his mother rented the Property from Ms. Wallace.

       22.     As part of the settlement in the state court action, Tico Bynum retained title to the

Property. A Consent Order and Final Judgment was entered on October 1, 2019. See Consent

Order, attached as Exhibit E.

       23.     On November 15, 2019, Tico Bynum caused to be recorded with the Mecklenburg

County Register of Deeds a Quitclaim Deed transferring the Property from Tico J. Bynum to

Malcolm J. Bynum on September 20, 2019. See November 15, 2019, Deed, attached as Exhibit F

(the “2019 Deed”).

       24.     The purchase price for the Property was $0, or “no consideration.” On information

and belief, the fair market value of the Property was and is in excess of $200,000.




                                                 4



             Case 3:21-cv-00037 Document 1 Filed 01/22/21 Page 4 of 10
                                 The Second Fraudulent Transfer

       25.     On June 10, 2020, Malcolm Bynum executed a Quitclaim Deed transferring his

interest in the Property to Donald Bynum. See 2020 Deed, attached as Exhibit G (“the 2020

Deed”).

       26.     On June 19, 2020, Malcolm Bynum was indicted in the District Court for the

Western District of North Carolina on charges of conspiracy to commit bank and wire fraud,

financial institution fraud, and aggravated identity theft. See Docket Entry No. 3, United States v.

Malcolm Bynum, Case No. 3:20-cr-00202-RJC-DSC-1.

       27.     During a July 2, 2020, detention hearing in Malcolm Bynum’s case, Tico Bynum

testified that he deeded the Property to Malcolm Bynum for zero consideration in September 2019,

when Tico Bynum still owed roughly $200,000 in restitution to the victims of his crimes. See

Detention Hearing transcript excerpts, attached as Exhibit H.

       28.     On December 1, 2020, the Quitclaim Deed from Malcolm Bynum to Donald

Bynum was recorded with the Mecklenburg County Register of Deeds. See the 2020 Deed,

attached as Exhibit G.

       29.     On December 2, 2020, Malcolm Bynum signed a plea agreement with the United

States. See Docket Entry No. 41, United States v. Malcolm Bynum, Case No. 3:20-cr-00202-RJC-

DSC-1.

       30.     The plea was entered on January 21, 2021. See Docket Entry No. 46, United States

v. Malcolm Bynum, Case No. 3:20-cr-00202-RJC-DSC-1.

       31.     On information and belief, it is expected that Bynum will owe restitution in excess

of $150,000 to the victims of his crimes.



                                                 5



             Case 3:21-cv-00037 Document 1 Filed 01/22/21 Page 5 of 10
       32.     The purchase price Donald Bynum paid for the Property was $0, or “no

consideration.” On information and belief, the fair market value of the Property is in excess of

$200,000.

                                 FIRST CLAIM FOR RELIEF

             Avoidance of Fraudulent Transfer from Tico Bynum to Malcolm Bynum
                             in Violation of 28 U.S.C. § 3304(a)(1)

       33.     The United States re-alleges Paragraphs 1-32 as if set forth fully herein.

       34.     The transfer alleged in Paragraph 23 violates 28 U.S.C. § 3304(a)(1) in that:

               a)     Tico Bynum made the transfer at a time when he was indebted to United

                      States as a result of the judgment entered against him in United States v.

                      Tico Jermaine Bynum, No. 3:97-cr-338-1 (W.D.N.C.), and the judgment

                      entered against him in United States v. Tico Jermaine Bynum, 3:07-cr-52-1

                      (W.D.N.C.);

               b)     Tico Bynum made the transfer without receiving a reasonably equivalent

                      value in exchange for the transfer; and

               c)     Tico Bynum was insolvent at the time of the transfer, or the transfer caused

                      him to become insolvent.

       35.     As a result of this violation of Section 3304(a)(1), the transfer alleged in Paragraph

23 was a fraudulent transfer as to the debt owed to the United States by Tico Bynum.

                               SECOND CLAIM FOR RELIEF

             Avoidance of Fraudulent Transfer from Tico Bynum to Malcolm Bynum
                           in Violation of 28 U.S.C. § 3304(b)(1)(A)

       36.     The United States re-alleges Paragraphs 1-35 as if set forth fully herein.



                                                 6



             Case 3:21-cv-00037 Document 1 Filed 01/22/21 Page 6 of 10
        37.      The transfer alleged in Paragraph 23 violates 28 U.S.C. § 3304(b)(1)(A) in that it

was made with actual intent to hinder, delay, or defraud a creditor, as evidenced by the fact that:

                 a)     The transfer was to an insider as defined by 28 U.S.C. § 3301(5), Tico

                        Bynum’s son, Malcolm Bynum;

                 b)     Before the transfer occurred, Tico Bynum was indebted to the United States

                        in an amount equal to or exceeding $221,818.98;

                 c)     The value of the consideration received by Tico Bynum was not reasonably

                        equivalent to the value of the asset transferred; and

                 d)     Tico Bynum was insolvent at the time of the transfer, or the transfer caused

                        him to become insolvent.

        38.      As a result of this violation of Section 3304(b)(1)(A), the transfer described in

Paragraph 23 was a fraudulent transfer as to the debt owed to the United States by Tico Bynum.

                                  THIRD CLAIM FOR RELIEF

              Avoidance of Fraudulent Transfer from Malcolm Bynum to Donald Bynum
                             in Violation of 28 U.S.C. § 3304(b)(1)(A)

        39.      The United States re-alleges Paragraphs 1-38 as if set forth fully herein.

        40.      The transfer alleged in Paragraphs 25 and 28 violates 28 U.S.C. § 3304(b)(1)(A) in

that:

                 a)     The transfer was to an insider as defined by 28 U.S.C. § 3301(5), Donald

                        Bynum, Malcolm Bynum’s grandfather;

                 b)     Before the transfer occurred, Malcolm Bynum knew that he would become

                        indebted to the United States for restitution in excess of $150,000;




                                                   7



               Case 3:21-cv-00037 Document 1 Filed 01/22/21 Page 7 of 10
                 c)     The transfer occurred one day before Malcolm Bynum signed a plea

                        agreement in United States v. Malcolm Bynum, Case No. 3:20-cr-00202-

                        RJC-DSC-1 (W.D.N.C.), in which he will owe restitution in excess of

                        $150,000 to the victims of his crimes;

                 d)     The transfer was concealed in that the deed effecting the transfer was not

                        recorded until after Malcolm Bynum signed his plea agreement;

                 e)     The value of the consideration received by Malcolm Bynum was not

                        reasonably equivalent to the value of the asset transferred; and

                 f)     Malcolm Bynum was insolvent at the time of the transfer, or the transfer

                        caused him to become insolvent.

        41.      As a result of this violation of 28 U.S.C. § 3304(b)(1)(A), the transfer alleged in

Paragraphs 25 and 28 was a fraudulent transfer as to the debt that will be owed to the United States

by Malcolm Bynum.

                                 FOURTH CLAIM FOR RELIEF

              Avoidance of Fraudulent Transfer from Malcolm Bynum to Donald Bynum
                             in Violation of 28 U.S.C. § 3304(b)(1)(B)

        42.      The United States re-alleges Paragraphs 1-41 as if set forth fully herein.

        43.      The transfer alleged in Paragraphs 25 and 28 violates 28 U.S.C. § 3304(b)(1)(B) in

that:

                 a)     Malcolm Bynum transferred the Property without receiving a reasonably

                        equivalent value in exchange for the transfer; and




                                                   8



               Case 3:21-cv-00037 Document 1 Filed 01/22/21 Page 8 of 10
                b)     Malcolm Bynum intended to incur, or believed or reasonably should have

                       believed that he would incur debts beyond his ability to pay as they became

                       due, specifically, the restitution debt in his ongoing criminal case;

       44.      As a result of this violation of 28 U.S.C. § 3304(b)(1)(B), the transfer described in

Paragraphs 25 and 28 was a fraudulent transfer as to the debt that will be owed to the United States

by Malcolm Bynum.



                                     PRAYER FOR RELIEF

       WHEREFORE, the United States prays:

       (i)      As to Count One, that the transfer alleged in Paragraph 23 be adjudged a fraudulent

                transfer in violation of 28 U.S.C. § 3304(a)(1) and void to the extent necessary to

                satisfy the United States’ judgments in United States v. Tico Jermaine Bynum, Case

                No. 3:97-cr-338-1 (W.D.N.C.), and United States v. Tico Jermaine Bynum, Case

                No. 3:07-cr-52-1 (W.D.N.C.);

       (ii)     As to Count Two, that the transfer alleged in Paragraph 23 be adjudged a fraudulent

                transfer in violation of 28 U.S.C. § 3304(b)(1)(A) and void to the extent necessary

                to satisfy the United States’ judgments in United States v. Tico Jermaine Bynum,

                Case No. 3:97-cr-338-1 (W.D.N.C.), and United States v. Tico Jermaine Bynum,

                Case No. 3:07-cr-52-1 (W.D.N.C.);

       (iii)    As to Count Three, in the alternative, that the transfer alleged in Paragraphs 25 and

                28 be adjudged a fraudulent transfer in violation of 28 U.S.C. § 3304(b)(1)(A) and

                void to the extent necessary to satisfy the United States’ judgment in United States

                v. Malcolm Bynum, Case No. 3:20-cr-00202-RJC-DSC-1 (W.D.N.C.);
                                                  9



               Case 3:21-cv-00037 Document 1 Filed 01/22/21 Page 9 of 10
           (iv)      As to Count Four, in the alternative, that the transfer alleged in Paragraphs 25 and

                     28 be adjudged a fraudulent transfer in violation of 28 U.S.C. § 3304(b)(1)(B) and

                     void to the extent necessary to satisfy the United States’ judgment in United States

                     v. Malcolm Bynum, Case No. 3:20-cr-00202-RJC-DSC-1 (W.D.N.C.);

           (v)       For execution under 28 U.S.C. § 3203 against the Property to the extent necessary

                     to satisfy the United States’ judgments in United States v. Tico Jermaine Bynum,

                     Case No. 3:97CR338-1 (W.D.N.C.), United States v. Tico Jermaine Bynum, Case

                     No. 3:07-cr-52-1 (W.D.N.C.), and United States v. Malcolm Bynum, Case No. 3:20-

                     cr-00202-RJC-DSC (W.D.N.C.);

           (vi)      That the United States be awarded a money judgment against Malcolm Bynum and

                     Donald Bynum, jointly and severally, for the value of the Property transferred; and

           (vii)     For such other and further relief as the Court deems just and proper.

           Respectfully submitted, this 22nd day of January, 2021



                                                      WILLIAM STETZER
                                                      ATTORNEY FOR THE UNITED STATES1

                                                      /s/ Julia K. Wood
                                                      ASSISTANT UNITED STATES ATTORNEY
                                                      N.C. Bar No. 51754
                                                      227 West Trade Street, Suite 1650
                                                      Charlotte, NC 28202
                                                      Phone: (704) 344-6222
                                                      Fax: (704) 227-0248
                                                      Email: Julia.Wood@usdoj.gov




1
    Acting under authority conferred by 28 U.S.C. §515.
                                                          10



                   Case 3:21-cv-00037 Document 1 Filed 01/22/21 Page 10 of 10
             Exhibit A




Case 3:21-cv-00037 Document 1-1 Filed 01/22/21 Page 1 of 2
                                          ・   nЧ E UNITED STATES DISTR工                     ′ r′ ‐
                                                                                                 URT
                                  FOR、 ノハぃノWESTERN DISTRICT OF NOR、
                                                                                                 ―
                                                                                                        OLINA
                                                         CHARLOTTE DIVISION
︑ヽＡＳ ｃＱ ゞ゛

             UNttTED STATES            OF AMERICA′                              )   CRIMINAL NO. 3897CR338‑0■
                                          Plaintiff′                            )

                                                                                )   NOT工 CE OF L工 EN FOR F工 NE
             VS.                                                                    ANDノ OR REST工 TUT工 ON IMPOSED
                                                                                    PURSUANT TO THE ANTI― TERRORISM
             TICO     」ERMAINE         BYNU}I,                                      AND EFFECTIVE DEATH PENALTY
                                              Defendant.                            ACT OF ■996
                      The United States of Americ4 by and through its attorney, Mark T. Calloway, United States Attorney for the
             Western District of North Carolina, hereby gives notice of a lien against the property of the defendant named above.
             Pursuant to Title 18, United States Code, $3613(c), a fine or an order of restitution imposed pusuant to the provisions
             of subchapter C of chapter 227 is a lien in favor of the United States upon all propertybelonging to the person fined
             ororderedtopayrestitution. Pursuanttog36l3(d)anoticeoflienshallbeconsideredanoticeoflienfortaxesforthe
             purposes of any State or local law providing for the filing of a tax lien. The lien arises at the time of the entry of
             judgment and continues until the liability is satisfied, remitted, or set aside, or until it becomes unenforceable pursuant




                                                                                                                           ´

                                                                                                                                          都一︐
                                                                                                                           イ︹レ
             to $3613(b).




                                                                                                                                            ︲
                                                                                                                                            ´
                                                                                                                                            ヽ
                                                                                                                  つスヽ ︲




                                                                                                                             ´ィ




                                                                                                                                                           哺 ″Ｆ
                                                                                                                                              多け
                                                                                                                               ・
             Residence:       1356 Downs Ave.,




                                                                                                                               ぃィン
                              Charlotte, NC 28205




                                                                                                                                 ´．
                                                                                                                      ヽキ




                                                                                                                                   ´¨ ″″

                                                                                                                                                 ″φ
             Place of filing:    Mecklenburg County




                                                                                                                                                               韓嚇
                                                                                                                                     ．．
             Amount of Lien:     $35,283.03




                                                                                                                                           ．
             Court Imposing Judcrment: U. S. District Court,




                                                                                                                                       ︺Ｌ¨


                                                                                                                                                      メ ゛
                                                                                                       WD/NC




                                                                                                                                         ｒ
                                                                                                                                         ■一¨．
             Date of Judgnrent: April 22, \999




                                                                                                                                           ︲４ 一 い
             Date of Entrv of Judcrment: April 22, 1999




                                                                                                                                                          ´´
             Rate of fnterest: 0t




                                                                                                                                                  ●
                      rparentbecomes pastduc,possiblepenaldestotalling 25 percent ofthe p五           ncipal alnountpastdue rnayanse
             puruntto 18 U.S.C.§ 3612(g).

                      IMPORTANT RELEASE INFORMATION:With rcspectto the lien listed above,this notice shall
             operate as a certiflcate ofrelease pursuant to 18 U.S.C§    3613o)by operadon oflaw,but n0 1aterthan ApH1 22,2022

                                                                        MARK To CALLOWAY
                                                                        Un■ ted States Attorney

                                                                         /                  〃
                                                                        」AMES M. SULLIVAN
                                                                        Assistant United states Attorney
                                                                        NoC. State Bar No.    ■78■ ■
                                                                        Suite ■700′ Cari1lon Building
                                                                        227 West Trade Street
                                                                        charlotte′ NC 28202
                                                                        (704)344‑6222
                                                             ED before the             undersigned Notary Public,
             this EI:R1112正 )11∫                尾
                                                昆FCII                                  lqq? .

                                                                             ry Public
             My Commission Expires:                            θ′
                                                               ノ タィο
                                                                   ω



                            Case 3:21-cv-00037 Document 1-1 Filed 01/22/21 Page 2 of 2
             Exhibit B




Case 3:21-cv-00037 Document 1-2 Filed 01/22/21 Page 1 of 3
ー




                                                                                                  ゝ
                                                                                                                                        ＼
    ＝ こ ゝ ヽ Ｒ＼ ∞ ％



                                                IN THE LINITED STATES DISTRICT CO■                  IRT F:垣         三 i3
                                         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                                                               ‐ ・・・
                                                             CHARLOTTE DIVISION                       ・         1'l,「 .:￨‖ :G9
                                                                                                      g恭            「Y,Cst
                     LINITED STATES OF AMERICA,                         ) CⅢ         MINAL Nよ             轟 :お 38貿 お
                                                                        )    (Financial Litigati6mi̲unit)̲̲̲̲̲… … ̲
                                                                        )
                     VS.                                                )NOTICE OF LIEN FOR FINE ANDノ OR
                                                                        )RESTITUT10N IMPOSED PURSUANT
                                                                        )THE ANTI‐ TERRORISM AND EFFECTIVE
                     TICO JERMAINE BYNUM,                               )DEATⅡ PENALTY ACT OF1966
                     aka/DEAN M.JONES,TOMMY PHILLIPS)
                              The United States of America, by and through its attorney, Gretchen C.F. Shappert, United States
                     Attorney for the Western District ofNorth Carolina, hereby gives notice of a lien against the property of the
                     defendant named above. Pursuant to l8 U.S.C. $3613(c), a fine or an order of restitution imposed pursuant
                     to the provisions of subchapter C of chapter 227 is a lien in favor of the United States and upon all property
                     belonging to the person fined or ordered to pay restitution. Pursuant to $3613(d) a notice of lien shall be
                     considered a notice of lien for taxes for the purposes of any State or local law providing for the filing of the
                     tax lien. The lien arises at the time of the entry of judgment and continues until the liability is satisfied,
                     remitted, or set aside, or until it becomes unenforceable pursuant to $3613(b).

                     Residence:               1356 Downs Avcnuc,
                                              Charlotte,NC 28205
                     Place of Filing:      ヽlecklenbllrg                     Amount of Lien:         S213,424.65
                     Date of Judement: April 1,2008                          Rate of Interest:               0%
                     Date of Entr.v of Judement: April4, 2008
                     Court ImpqsineJudgmpnt: U.S. District Court, Western District of North Carolina

                             Ifpaymentbecomespast due, possible penalties totaling 25 percent of the principal amountpast due
                     may arise pursuant to 18 U.S.C. $3612(9).




                                                                                 GRETCHEN C.F.SHAPPERT
                                                                                 lINITED STATES Al


                                                                                                           IS

                                                                                                           STATES AttORNEY
                                                                                 NCSB#23925
                                                                                 227 West Trade Strect,Suite 1650
                                                                                 Charlotte,NC 28202
                                                                                 (704)344‑6222 or(866)371‑7736 ton¨ ice
                      MyCom雨        ∞ Exp廿 c,


                      ̲生 望 ∠ 髪 型 写 こ ̲̲COllnり ,North                Cttdha




                                    Case 3:21-cv-00037 Document 1-2 Filed 01/22/21 Page 2 of 3
                一″
/
                                                                 ー
                                                  ヽ




                              AUU   Lt   t. AVN




    Case 3:21-cv-00037 Document 1-2 Filed 01/22/21 Page 3 of 3
             Exhibit C




Case 3:21-cv-00037 Document 1-3 Filed 01/22/21 Page 1 of 4
Case 3:21-cv-00037 Document 1-3 Filed 01/22/21 Page 2 of 4
Case 3:21-cv-00037 Document 1-3 Filed 01/22/21 Page 3 of 4
Case 3:21-cv-00037 Document 1-3 Filed 01/22/21 Page 4 of 4
             Exhibit D




Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 1 of 48
     STATE OF NORTH CAROLiNA
                                                                                                                                        ЧQ

              MECKLENBURG
                                                  County                                                     ln The General Court Of Justice
                                                                                                         !   District ffi Superior Court Division

  丁HE ESTAttE OF MILDRED WALLACE

  326W.10th Street
                                                                                                        C:ViL SUMMoNS
  Chariotte                                          N⊂
                                                                                   E]ALIAS AND PLURIFS SuMMoNS(AsSESS FEE)
                                                                  28202
                                                                                                                                      G.S.lA‐ 1,Ru:es 3,4

  丁ICO」 ERMAINE BYNUM a/k/aJERMAINE BYNUM a/k/a ttICO
  BYNUM a/k/a TICO JOSMINE BYNUM a/k/a
  DEAN M.JONES a/k/a丁 OMMY PHILLIPs SECURllY BENEFI丁 LiFE
  INSURANCE⊂ OMPANL andttHE UN「 ED STAttES OF AMERI⊂                      AN
  To Each Of The Defendant(s) Named Betow:

 丁HE UNttID STATE5 0F AMERICA Al「 ORNEY:S OFFiCE                               0.S.bEPARttMEN「 6FJUSTICE
 WESTERN DiSTRICT OF NORTH⊂ AROL:NA
 227 Westttrade Street Suite 1 650                                             950 Pennsylvania Avenue′          NW
 Charlotte                                            NC 28202                 Washington                                        DC      20530‐ 0001

  A GivilAction Has Been Gommenced Against yout

  You are notified to appear and answer the complaint of the plaintiff as follows:

  1. Serve a copy of yourwritten answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days after
     you have been served. You may serve your answer by delivering a copy to the plaintiff oiUy mailing ii tb tfie piaintiffs
     last known address, and

  2. File the driginal of the written answer with the Clerk of Superior Court of the coung named above.

 lf you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name Andハ ddress OFPraわ 掘 sAfrOmey rffⅣ   o″ ej

Lindley Law, PLLC.
do   Trey Lindley
                                                                                                                      9f10
326W.1Oth Street
Charlotte                                             NC   280202                  Deρ   レCSC                              I   CLr*Or*pertorCoutt



 n   eruooRsEMENT (ASSESS FEE)
     This Sunrmons was originally issued on the date
     indicated above and retumed not served. At the request
     of the plaintiff, the time within which this Summons must
     be served is extended sixly (60) days.                                    A   Deputycsc        !    esvst   rtcsc     □ 帥浩σsupeぁrCo″″




NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases wherc the amount in antroversy is $15,000 or
                 /ess are heard by an abit'ator before a tial. The partbs will be notifled if this case is assrgrned fo r mandatory arbitration, anct, if
                        so, what procedure is to be follor,cad.


AOC‐ Cい 1001 Rev.6/11
0 201l Administralive ttCe ofthe couns
                      Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 2 of 48
  STATE OF NORTH CAROLINA                           INコ田E GENERAL COURT OF JUSTICE
                                                         SUPERIOR COURT DIVISION
  MttCKLENBITRG CO■ INIY                                              18‑CVS‐

  SHARON ECONOMOS,Administratrix of
  the Estate ofMildred Mae Wallacc,and R.
  MICHAEL ALLEN,Guardian ofthe Estatc
  OfCharlie Albe■ Morgan,

       PlaintinR,


 V。

                                                                  COMPLAINT
 TICOJERMAM BYNUM a/k/a
 JERMAINE BYNUM a/k/aTICO BYNUM
 ama Hco Л]RMINE BYNUM a/k/a TICO
 JOSMINE BYNUMグυa TICOAINE
 BYNUM a■/aDEAN M.JONES a/k/a
 TOMMY PHILLIPS d/b/aTMT
 ENTERPRISES,SECITRITY BENEFIT LIFE
 INSURANCE CONIPANY,and THE
 IINIⅢ D STATES OFハ ふ』ERICA,

      Defendants.



        COMES NOW Plaintiffs, Sharon Economos ("Administratix"), as Administratrix of the
Estate of Mildred Mae Wallace and R. Michael Allen ("Guardian"), Guardian of the Estate of
Charlie Albert Morgan, complaining of the Defendants, Tico Jermaine Bynum aMa Jermaine
Bynum alUaTico Bynum alUaTico Jemrine Bynum a/WaTico Josmine Bynum a/ls/a Ticoaine
Bynum alUaDean M. Jones alUaTommy Phillips ("Bynum") dlblaTMT Enterprises, Security
Benefit Life Insurance Company ("SBL"), the United States of America ("USA"), and shows unto
the Court as follows:

                               PARTTES ATID     JI]RISDICTION

        l.     Adrninistratrix is a citizen and resident of Brunswick County, North Carolina. On
October 27,2017, she qualified as Administratrix of the Estate of Mildred Mae Wallace
("Wallace") in that matter captioned as:. In the Matter of the Estate of Mildred Mae Wallace, in
the General Court of Justice, Superior Court Division, Before the Clerk, Mecklenburg County,
North' Carolina, File No. l7-E-3516 (the "Estate"). A true and accurate copy of the Letters of
Administration are incorporated herein by reference and attached hereto as Exhibit A.

         2. Guardian is a citizen and resident of Mecklenburg County, North Carolina. On
May 15, 20l8,he qualified as Guardian ofthe Estate of Charlie Albert Morgan ("Morgan") in that
maffer captioned as: In the Matter of the Estate of Charlie Albert Morgan, in the General Court of
Justice, Superior Court Division, Before the Clerk, Mecklenburg County, North Carolina, File No.




            Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 3 of 48
 l8-E-1757. A true and accurate copy of Guardian's Letters of Appointnnent Guardian ofthe Estate
 are incorporated herein by reference and attached hereto as Exhibit B.

        3. Upon inforrration and belief, Bynurn is an individual residing in Mecklenburg
 County, North Carolina and is not an infant nor incompetent person. Bynum is an African
 American male known to use various false alias and social security numbers. The various social
 secwity numbers associated with Bynum and his aliases include )OO(-)O(-8891, )OO(-)O(-8892,
 )OO(-)O(-8894, )OO(-)C(-8895, )OO(-)O(-8 897 , and )OO(-)O(-943 1 .

        4,      SBL is an insurance company domiciled in Kansas and authorized to conduct
business in the State of North Carolina. SBL is nemed in this action solely for the purpose of
asssrtaining the rightful beneficiaries of certain contracts to which it was privy with Wallace.

        5.      USA is a country and is being named as a Defendant herein solely because USA
filed a Notice of Lien for Fine and/or Restitution Imposed Pursuant to the Anti-Terrorism and
Effective Death Penalty Act of 1966 (the "USA Lien") against Bynum, Lien No. 08-M-6412, in
the Office of the Clerk of Superior Court of Mecklenburg County and such lien should not attach
to the real property at issue in this lawsuit. A true and accurate copy of the USA Lien is
incorporated herein by reference and attached hereto as Exhibit C.

        6.    The subject matter of this lawsuit involves, inter alia,the recovery of real property
located in Mecklenburg and Brunswick Counties, North Carolina and funds converted in North
Carolina and South Carolina.

        7.     This Court may properly exert jurisdiction over the parties to this action and the
subject matter of the claims alleged herein. Pursuant to N.C. Gen. Stat. $$ l-76(1) and 1-82, venue
is proper in Mecklenburg County, North Carolina.

                                       RELEVAI\T FACTS

        8.      Paragraphs 1 through   7 above are hereby realleged and incorporated herein by
reference.

        9.      On October 18, 2017, Wallace died intestate as a citizen and resident of
Mecklenburg County, North Carolina.

        10.     Morgan is Wallace's son and only heir.

        11.   During the course of her life and while competent, Wallace frugally saved her
eamings, did not trust anyone with the management of her financial affairs, and did not make
exfravagant purchases or regular withdrawals from her bank accounts. As a result, she amassed
hundreds ofthousands of dollars in her bank accounts, including those at Founder's Federal Credit
Union ("FFCU") and First Citizens Bank ("First Citizens").

        12.   Beginning as early as 1955, Wallace began to acquire various tacts of real property
in North and South Carolina. These properties include three properties in Mecklenburg County,




             Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 4 of 48
 North Carolina and one property in Brunswick County, North Carolina, which are more
 particularly described below (and referenced collectively herein as the "Real Properties").

         13.      Via a Deed dated Sepember 9, 1955, Wallace acquired title to real property located
 in Mecklenburg County, North Carolina with a steet       address of 1820 North Brevard Street,
 Charlotte, NC.

          14. Via an Individual Wananty Deed dated December 2,l970,Wal1ace acquired tifle
 to real properly  located in Mecklenburg County, North Carolina with a stueet address of 4213
 Briarhill Drive, Charlotte, NC 28215.

         15.      Yia a North Carolina General Wa:ranty Deed dated July 19, 1988, Wallace
 acquired title to real property located in Mecklenburg County, North Carolina with a street address
 of 1344 Downs Avenue, Charlotte, NC.

        16.      Via a North Carolina General Warranty Deed dated October 14,2011, Wallace
 acquired title to real property located in Brunswick County, North Carolina with a sheet address
 of 113 Norttr Middleton Avenue, Oak Island, NC 28465.

         17.   Wallace lived primarily in the home locate d at 4213 Briarhill Drive, Charlotte, NC
28215. The remaining three properties were investment properties from which Wallace received
rental income.

        18. Blmrrm'5 mother, Barbara B1mum, was a tenant of Wallace's at the Downs Avenue
property and it was by virtue of that relationship that Bynum became acquainted with Wallace.

        19.   Additionally, Wallace owned three parcels of real property in Lancaster, South
Carolina which included a mobile home park with trailers that she rented to tenants (the ,.Wallace
Mobile Home Park").

        20.    Upon infonnation and belief, Wallace began suffering from dementia in or about
2012. As of the date ofthis filing, available medical records notate a dementia diagnosis no later
than April 2,2015. At all times relevant hereto, Wallace was incompetent and lived with Morgan.

        21. On March 20,20L6, a Membership Application and Account Card was submitted
to FFCU to change and update the beneficiary designations on Wallace's accounts to designate
Bynum as the new beneficiary for all accounts and certificates of deposit (the "Accoturt Cid,,y.
A true and accurate copy of the Account Card is incorporated herein by reference and attached
hereto as Exhibit D.

       22.     The Account Card identifies Bynurn as Wallace's "grandson" and is purportedly
signed by Wallace and Bynum as owners, but Bynum's name is stricken throt,gh
                                                                                lpossibty be"uu.L
he was not an owner of that account). Bynum and Wallace are of no relation;io    *itr Wulluce was
of European descent and did not have any offspring by virtue of any interracial relationships and,
upon information and belief, was not adopted by Wallace or Morgan.




          Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 5 of 48
         23. Nonetheless, the Account Card requests that Bynum be given ATM Card or Visa
 Debit Card access to Wallace's savings, checking, and money market plus accounts. Bynum is
 also identified as an "existing membet''of FFCU, indicating he holds one or more accounts there.

        24.     Beginning in at least February 20 I 6 through May 9, 2017 , attomatic teller machine
 (*ATM") withdrawals of $500 from       each of Wallace's checking accounts at FFCU and First
 Citizens were regularly made, resulting in $1,000 being withdrawn on an almost daily basis. Once
 the checking account balances were depleted and $500 withdrawals could no longer be made,
 online transfers of large amounts were made from Wallace's money market account into her
 checking accounts. Thereafter, the ATM withdrawals resumed.

        25.    The dates upon which withdrawals were made from Wallace's accounts included
 days during which she was hospitalized and could not have made them herself.

        26. Surveillance video footage from FFCU and First Citizens recorded a disguised
African American male making withdrawals from Wallace's accounts at drive-through ATMs
either on foot or in a white Mazda van. Bynurn owns, or at least at that time did own, a white
Mazlavan.

        27.    On May 24, 2017, Bynum caused to be recorded with the Mecklenburg County
Register of Deeds a Certificate of Assumed Name for a Sole Proprietorship, Partnership, Limited
Parhrership ("Certificate of Assumed Name") in which he proposed to engage in business in the
name of "TMT Enterprises" and identified himself as the owner of the business. A true and
accurate copy of the Certificate of Assumed Name is incorporated herein by reference and attached
hereto as Exhibit E.

         28. Upon information and belief, at all times relevant hereto, Bynqm has not been
gainfrrlly employed.

       29. On May 1I,2017, and after Wallace's FFCU account was frozen by Order of the
Assistant Clerk of Court for Mecklenburg County, three unsuccessfiI attempts were made to
withdraw fi.rnds from Wallace's FFCU account at its ATM located at I2l0 W. Roosevelt Blvd,
Monroe, North Carolina.

       30.    Upon information and belief, Bynum was the only person with access to Wallace's
bank accounts other than herself.

       31.     Upon information and belief Bynum deposited frrnds withdrawn from Wallace's
accounts into his own account(s) at FFCU and/or others.

       32.     Bynum may have also opened accounts at one or more banks under the assumed
name of TMT Enterprises and deposited Wallace's funds in those accounts as well.

       33.    The total amount of cash withdrawals from Wallace's FFCU and First Citizens
checking accounts total at least the amount of $164,900.




         Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 6 of 48
          34. Wallace also had a CapitalOne credit card accourt with a credit limit of $3,300, a
 Credit One Bank credit card with a credit limit of $550, and a Merrick Bank credit card with a
 credit limit of $700. At all times relevant hereto, palments for charges to the credit cards were
 made online directly from Wallace's checking accounts each month in amounts at or in excess of
 the credit limits for the cards. On some months, payrnents in the maximum amount were made
 multiple times during the month.

          35. The total amount of payments withdrawn from Wallace's checking accounts to
 satisff the credit card debts totals $38,583.97.

        36.     Upon infonnation and belief, Byntun incurred the debts on Wallace's credit cards
 for his own use and benefit, not Wallace's, and satisfied the payments using frurds from her
 checking accounts.

         37. Via a North Carolina General Warranty Deed dated November 14,2016, Wallace
 purportedly transferred title to real property located in Mecklenburg County, North Carolina with
 a steet address of 1344 Downs Avenue, Charlotte, NC to Bynum (the "Downs Deed"). At the
 time of the ptrported conveyance, Wallace was not competent to manage her affairs.

         38. Via a North Carolina General Wananty Deed dated December 5,2016, Wallace
purportedly tansferred title to real property located in Mecklenburg County, North Carolina with
a steet address of 4213 Briarhill Drive, Charlotte, NC 28215 to Morgan and Bynum (the "Briarhill
Deed"). At the time of the purported conveyance, Wallace was not competent to manage her
affairs.

        39.     Via a Quitclaim Deed dated March9,2Ol7, Wallace purportedly hansferred title
to real property located in Mecklenburg County, North Carolina with a street address of 1820
North Brevard Stueet, Charlotte, NC to Wallace and Bynum (the "North Brevard Deed',). At the
time of the purported conveyance, Wallace was not competent to manage her affairs.

        40. Via a North Carolina General Warranty Deed dated April 4, 2017, Wallace
purportedly transferred title to real property located in Brunswick County,North Carolina with a
street address of 113 North Middleton Avenue, Oak Island, NC 28465 to Bynum (the .North
Middleton Deed"). At the time of the purported conveyance, Wallace was not competent to
numage her affairs.

       41.     Bynum drafted all four deeds transferring the Real Properties to himself and others.

       42. On May 1,2077 a Durable Power of Attorney drafted by Bynum (by virtue of which
Wallace purportedly appointed him as her attorney-in-fact) was recorded with tire Mecklenburg
County Register of Deeds (the "Durable Power of Attorney"). A true and accurate copy of
                                                                                            thi
Durable Power ofAttorney is incorporated herein by reference and attached hereto as
                                                                                    ExniUit p.

        43. Three days later, on May 4,2017, a Petition for Adjudication of lncompetence and
Application for Appointunent of Guardian or Limited Guardian and Interim Guardian (the
"Petition") was instituted against Wallace, as Respondent, by the Mecklenburg              County




          Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 7 of 48
 Departunent of Social Services ("DSS") in that matter captioned as: In the Matter of the Estate of
 Mildred Mae Walloce,in the General Court of Justice, Superior Court Division, Before the Clerlq
 Mecklenburg County, North Carolin4 File No. l7-SP-1801. A true and accurate copy of the
 Petition is incorporated herein by reference and attached hereto as Exhibit G.

        44. That same day, May 4,2017, the Norttr Brevard Deed was recorded at the
Mecklenburg County Register of Deeds at Book 31775, Pages 475-477. A true and accurate copy
of the North Brevard Deed is incorporated herein by reference and atiached hereto as Exhibit H.

          45.  Also that day, May 4,2017, the Downs Deed was recorded at the Mecklenburg
County Register of Deeds at Book 3177s,Pages 472-474. A true and accurate copy of the Downs
Deed is incorporated herein by reference and attached hereto as Exhibit L

          46.     The following day, May 5, 2017, the Briarhill Deed was recorded at the
Mecklenburg County Register of Deeds at Book 31779, Pages 314-316. A true and accurate copy
of the Briarhill Deed is incorporated herein by reference and attached hereto as Exhibit J.

       47. On May 11,2017, the North Middleton Deed was recorded at the Brunswick
County Register of Deeds at Book 3906, Pages 60-63. A true and accurate copy of the North
Middleton Deed is incorporated herein by reference and attached hereto as Exhibit K.

          48.   The North Brevard Deed, Downs Deed,        Briarhill Deed,   and North Middleton Deed
are referred to collectively herein as the "Real Property Deeds".

          49. In sum, over the course of one week after DSS filed the Petition and before any
adjudication was made as to Wallace's incompetence, Bynum caused each of the four Real
Property Deeds to be recorded in Mecklenburg and Brunswick Counties.

          50.  No money was conveyed by Bynum to Wallace for any ofthe Real Property Deeds
and none of the Real Property Deeds reflect any consideration being paid.

          51.   On May 18, 2017, an Order on Motion for Appointrnent of Interim Guardian was
entered   in which the Mecklenbrug County Clerk of Superior Court found there was reasonable
cause to believe Wallace was in a condition that constituted or appeared to constitute imminent or
foreseeable risk of hamr to herwell being and there was or reasonably appeared to be an imminent
or foreseeable risk ofharm to her estate.

       52.      During the May 18,2017 hearing, Bynum testified under oath, inter alia:

                a.   that he assisted Wallace with her financial affairs and that she trusted him to do
                     so'

                b.   that, because she trusted him to assist with her financial affairs in the past, he
                     should be allowed to continue doing so;




           Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 8 of 48
                c.   that the Durable Power of Attorney she executed (seventeen (17) days prior)
                     was valid and gave him the authority to manage her furancial affairs;

                d.   that Wallace instructed him to use her money for Morgan's support and
                     maintenance because Morgan was unable to manage his own affairs; and

                e.   denied any knowledge of Wallace's FFCU account until being confronted with
                     the Account Card, at which time he relented and claimed he believed Wallace
                     previously closed that account.

        53.     OnJune 14,2017,afinal OrderonPetitionforAdjudicationof lncompetencewas
 entered bytheMecklenburg Clerk of Court
                                       inwhichitwas adjudgedthat Wallace was incompetent
 and that a guardian be appointed.

        54.    During the June l4,2ol7 hearing, Bynum testified under oath, inter alia:

               a.    that he assisted Wallace with her affairs at her request;

               b.    that he was imprisoned in a federal penitentiary for securities fraud and bank
                     fraud and the bank fraud involved writing checks from someone else's account;

               c.    that while he did not pay Wallace for the Real Properties, he "inadvertently"
                     paid for them by performing repairs and cutting the grass at the North Brevard
                     Street property;

               d.    that Wallace gifted the Downs Avenue property to him;

               e.    that Wallace transferred title to the Briarhill Drive property into his and
                     Morgan's names to ensure Morgan would have a place to live;

               f'    that Wallace gifted the North Middleton property to him and he is collecting
                    rent from tenants as its owner;

               g.   that he collected $500 in rent from Robert Pegrarn, a tenant at the Wallace
                    Mobile Home Park; and

               h. admitted he prepared     the Account Card form at Wallace's home and that he
                    already had his own account at FFCU.

        55. Upon information and belief Bynum converted money belonging to Wallace
without her authorization or approval or through undue influence or duress. Such nrnas include
monies from Wallace's FFCU and First Citizens bank accounts and rental payments received
                                                                                           from
tenants on various real estate parcels Wallace owned. The money was taken by Bynum
                                                                                           from
Wallace's accounts and rental properties while Waliace was not competent to ,rurruge her
                                                                                         affairs
in an amount in excess of $25,000.




         Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 9 of 48
        56. In addition to her other assets, Wallace owned two annuities with SBL, bearing
 Contract Nos. 7003224538 and7003226075, each having a value as of December 17,2017 of
 $51,997.74 and $136,995.54, respectively (the "SBL Contracts").

        57.     Upon information and belief Bynum caused the beneficiary designations to be
 altered or changed on the SBL Contacts such that he was to become the recipient of those frrnds.

        58.   Upon information and belief, while Wallace was alive, Bynum collected rents at
 the Wallace Mobile Home Park and kept the frurds for himself.

        59.     After Wallace's death, Bynum fabricated a letter dated March 1, 2018 purportedly
 from Morgan (which discloses it was actually drafted by Bynum) in which he instructed all tenants
 of the Wallace Mobile Home Park to render all rent payments to him and no one else, including
 Administratix. A true and accurate copy of that correspondence is incorporated herein by
 reference and attached hereto as Exhibit L.

        60.       After Wallace's death, rental income from the Wallace Mobile Home           Park
 belonged to the Estate and/or Morgan.

       61. Upon information and belief, Bynum kept some or all rent payments he received
from tenants of the Wallace Mobile Home Park.

        62.       At the time of her death, Wallace owned a2005 Chewolet Trailblazer LS truck (the
"Trailblazer").

       63. During Wallace's final hearing on the adjudication of incompetence, on June 14,
2017,Morgan testified that, when he and Bynum retumed from the interim hearing on May 18,
2017,the Trailblazer was missing.

        64.       On October 24,2017 (i.e., six (6) days after Wallace's death), the North Carolina
Deparhnent of Transporlation, License and Theft Bureau sent a letter informing Wallace that
Eastway Wrecker Service had the Trailblazer in its possession. A true and accurate copy of that
correspondence is incorporated herein by reference and attached hereto as Exhibit M.

        65. On October 27 ,20L7, Administratrix contacted Eastway Wrecker Service and was
informed the Trailblazer was released to Bynum after he produced the Durable Power of Attomey
and fraudulently indicated he was entitled to its possession. The handwritten notations on Exhibit
M are those of Administratrix.

        66. Bynum did not have any legal right or authority to retieve the Trailblazer because
(l) the Durable Power of Attorney was invalid; (2) even if not invalid, it otherwise would have
terminated upon WalJace's death; and (3) even if Wallace had not deceased, it was revoked
                                                                                           upon
Order of the Clerk of Court of Mecklenburg County on May 18, 2017 . A true and acct*ate
                                                                                           copy
of the Order Revoking Power of Attomey is incorporated herein by reference and attached hereto
as Exhibit N.




         Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 10 of 48
         67.     The whereabouts of the Trailblazer are curently unknown as Bynum has
 returned it to its rightful owner.



                                      rIRST CAUSE OFACTION
                                              (Conversion)

         68.     Paragraphs 1 through 67 above are hereby realleged and incorporated herein by
 reference.

         69.    Bynum exercised and assumed the right of ownership over bank account frrnds,
 rental income, and the Trailblazer belonging to the Estate and/or Morgan.

        70. Bynum's assumption and exercise of ownership over the bank account fimds, rental
income, and the Trailblazer was unauthoized by Wallace as an incompetent adult or, after her
death, the Estate and/or Wallace.

        TL       The bank account firnds, rental income, and the Trailblazer belong to the Estate
and/or Morgan.

        72.    Bynurn assumed and exercised the right of ownership over the bank account funds,
rental income, and the Trulblazer to the exclusion of the Estate and./or Morgan.

        73.   By virtue of the foregoing, Plaintiffs are entitled to have and recover from Bynum
damages in excess of $203,483.97 and such other actual, consequential, and incidental damages
occasioned by Bynum's wrongfi.rl conduct including, but not limited to, interest thereon and court
costs.

                                  SECOND CAUSE OF ACTION
                                      (Unjust Enrichment)

        74.     Paragraphs   I through   73 above are hereby realleged and incorporated herein by
reference.

        75.     A measurable benefit was conferred upon Bynurn in obtaining the bank account
frrnds, rental income, and the Trailblazer.

        76.     Bynum consciously accepted that benefit.

       77.      The benefit conferred was not done officiously or gratuitously.

       78.    By virtue the foregoing, Plaintiffs are entitled to have and recover from Bynum
damages in excess of $203,483.97 ard such other actual, consequential, and incidental damages
occasioned by Bynum's wrongful conduct including, but not limited to, interest thereon and court
costs.




         Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 11 of 48
                                  THIRD CAUSE OF ACTION
                                 (FraudlFraudulent Inducement)

         79.    Paragraphs   I through 78 above are hereby realleged    and incorporated herein by
 reference.

         80.     Upon information and belief Bynum made false representations and./or material
 concealments of fact to Wallace at the time she signed the Real Property Deeds and regarding their
 true nahue, if she in fact executed the Real Property Deeds.

         81.     Upon information and belief, Bynum's false representations and./or concealments
 of material fact regarding the Real Property Deeds was calculated to deceive Wallace.

         82.    Upon information and beliei the false representations and/or concealments of
 material fact were made by Bynum with the intent to deceive Wallace.

        83.    Upon information and belief, Wallace was,         in   fact, deceived by the false
representations and/or concealments of material fact made by Bynum.

        84.   Upon information and belief, Wallace's reliance on the false representations and./or
concealments of material fact was reasonable.

        85. By virtue of the foregoing, Plaintiffs are entitled to have the Real Property Deeds
set aside, stricken from the chain of title, and recover such other actual, consequential, and
incidental damages occasioned by Bynum's fraudulent conduc! together with punitive damages,
attomeys' fees, interest thereon, and court costs.


                                FOTIRTII CAUSE OF ACTION
                                     (Intrinsic Fraud)

        86.    Paragraphs   I through   85 above are hereby realleged and incorporated. herein by
reference.

        87. Bynum's mowing grass in exchange for executing and/or delivering the ReaI
Property Deeds was grossly inadequate under the circumstances. Specifically, to a reasonable
person under similar circumstances, the conveyance of four parcels of real property in exchange
for lawn care shocks the conscience.

        88. By virtue of the foregoing, Plaintiffs are entitled to have the Real property Deeds
set aside, stricken from the chain of title, and recover such other actual, .o*"q,reniial, and
incidental damages occasioned by Bynum's fraudulent conduc! together with punitive darnages,
attomeys' fees, interest thereon, and court costs.




                                                10

         Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 12 of 48
                                        FITTH CAUSE OF ACTION
                                            (Lack of Capacity)

         89.        Paragraphs   I   through 88 above are hereby realleged and incorporated herein by
reference.

        90.   Upon inforrnation and belief Wallace did not possess sufficient mental capacity to
execute and/or deliver the Real Property Deeds and change of beneficiary forms for the SBL
Confracts.

        91.    Upon infomration and belief Wallace did not know either (l) what she was
conveying, (2) the person to whom she was conveying i! (3) the purpose for which the conveyance
was being made, and/or (4) the nature, scope, and/or consequences of her act.

        92.    By virtue of the foregoing, Plaintiffs are entitled to have the Real Property Deeds
and change of beneficiary fonns for the SBL Contracts set aside, stricken from the chain of title,
and recover such other actual, consequential, and incidental damages occasioned by Bynum's
wrongfirl conduct, together with interest thereon and court costs.


                                        STXT'H CAUSE OF     ACTION
                                             (Undue Influence)

        93.        Paragraphs    I through 92 above are hereby realleged   and incorporated herein by
reference.

        94.    To the extent Wallace executed the Real Property Deeds and change of beneficiary
forms for the SBL Contracts, her professed act was not her own, but was in fact the act of a person
exerting undue influence, namely Bynum. As evidence of the same, upon information and belief:

              a.   at the time of the execution of the Real Property Deeds and change of beneficiary
                   forms for the SBL Contracts, Wallace was of advanced age, mentally incompetent,
                   suffered from various ailments and illnesses including alcoholism and llmphoma,
                   and depended on her relationships with farnily members for her necessary care;

              b.   Bynum had a high degree of influence over Wallace to cause her to execute and
                   deliver the Real Property Deeds and change of beneficiary forms for the SBL
                   Conkacts;

             c.    at the time the Real Property Deeds and change of beneficiary forms for the SBL
                   Contracts were executed, Wallace had limited or no access to or opportunity to have
                   independent advice regarding their execution;

             d.    conveyance of the Real Properties and change of beneficiary forms for the SBL
                   Contracts was fiurdamentally unfair;




         Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 13 of 48
              e.    the value of the Real Properties and SBL contracts provided by Wallace were a
                    significant portion of her total net worth;

              f.    execution and delivery of the Real Property Deeds and change of beneficiary forrns
                    for the SBL Contracts was sought and solicited exclusively by Bynum; and

              g.    Wallace was highly susceptible to pressure and coercion by reason of her personal
                    distess and/or mental infirmity.

        95. By virtue of the foregoing, Plaintiffs are entifled to have the Real Property Deeds
set aside, stricken from the chain of title, and recover such other actual, consequential, and
incidental damages occasioned by Bynum's wrongfirl conduct, together with interest thereon and
court costs. Adminishatrix is also entitled to have and change of beneficiary forms for the SBL
Contacts declared void.


                                   SEVENTH CAUSE OF ACTION
                                                  @uress)

        96.        Paragraphs   I through   95 above are hereby realleged and incorporated herein by
reference.

        97.   Upon information and belief, Bynum used threats or coercion to force Wallace to
execute and/or deliver the Real Property Deeds and change of beneficiary forms for the SBL
Conhacts against her will. As evidence of the same, upon information and belief:

              a.   at the time of the execution of the Real Property Deeds and change of beneficiary
                   fonns for the SBL Contracts, Wallace was of advanced age, mentally incompetent,
                   suffered from various ailments and illnesses including alcoholism and lymphoma,
                   and depended on her relationships with family members for her necersary Care;

              b.   Bynurn had a high degree of influence over Wallace to cause her to execute and
                   deliver the Real Property Deeds and change of beneficiary forms for the SBL
                   Contacts;

             c.    at the time the Real Property Deeds and change of beneficiary forms for the SBL
                   Contracts were executed, Wallace had limited or no access to or opportunity to have
                   independent advice regarding their execution;

             d. conveyance of the Real Properties    and change of beneficiary forrns for the SBL
                   Conhacts was fundamentally unfair;

             e.    the value of the Real Properties and SBL contracts provided by Wallace were a
                   significant portion of her total net worth;




                                                    12
         Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 14 of 48
                 f.    execution and delivery of the Real Property Deeds and change of beneficiary forms
                       for the SBL Contracts was sought and solicited exclusively by Bynum; and
         .i

                 g.    Wallace was highly susceptible to pressure and coercion by reason of her personal
                       dishess and/or mental infirmity.

           98.   By virtue of the foregoing, Plaintiffs are entitled to have the Real Property Deeds
 set aside, stricken from the chain of title, and recover such other actual, consequential, and
 incidental damages occasioned by Bynum's wrongf.rl conduct, together with interest thereon and
 court costs. Administratix is also entitled to have and change of beneficiary forms for the SBL
 Contracts declared void.



                                         EIGHTII CAUSE OF ACTION
                                             @eclaratory Judgment)

           99.        Paragraphs   I   through 98 above are hereby realleged and incorporated hereirr by
 reference.

           100. By virtue of the foregoing, the Real Property           Deeds should be declared void
 pursuant to N.C. Gen. Stat. $ 1-253, et seq., and costs should be awarded to Plaintiffs.

        101. By virtue of the foregoing, that the USA Lien be declared to not be a cloud on title
 to any of the Real Properties pursuant to N.C. Gen. Stat. $ l-253, et seq., and costs should be
 awarded to Plaintiffs.

         I02.By virn"re of the forgoing, any changes in the designation of beneficiaries in the
 SBL Contacts should be declared void pursuant to N.C. Gen. Stat. $ 1-253, et seq., and costs
should be awarded to Plaintiffs.

                                       NINTH CAUSE OF ACTION
                                   (Unfair and Deceptive Trade Practices)

        103.          Paragraphs 1 through 102 above are hereby realleged and incorporated herein by
reference.

        104.          Bynum committed an unfair or deceptive act or practice         in his   collection,
acquisition, and mismanagement of the rental funds owed to Wallace, Morgan, and/or the Estate.

       105. Byntrm's actions were in and./or affecting commerce in that he falsely identified
himself as Wallace and Morgan's agent and secured the rents through fraudulent
                                                                                 means and
methods.

        106'      Bynum's wrongful conductproximately caused injwy to Wallace, Morgan, and./or
the Estate.




                                                       13

              Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 15 of 48
        107. By virtue of the foregoing, Plaintiffs are entitled to have a recover of Bynum teble
 damages and such other actual, consequential, and incidental damages occasioned by his wrongful
 conduct including, but not limited thereto, attorneys' fees, interest thereon, and court costs.

                                       TENTII CAUSE OF ACTION
                                          (Constructive Trust)

          108.       Paragraphs   I through 107 above are hereby realleged   and incorporated herein by
 reference.

          109. By virtue of the foregoing, Plaintiffs are entitled to have a constructive trust placed
 on the Real Properties and all other assets and proceeds held by Bynum from the bank accounts
 and rents (as well as all assets purchased, converted, etc. from those fi.rnds), and recover such other
 acfual, consequential, and incidental damages occasioned by Bynum's wrongful conduct, together
 with interest thereon and court costs.

       110. By virfue of the foregoing, a constructive trrst has been fonned and imposed upon
the Real Properties in favor of Wallace's intestate heir as beneficiary.

        II     1.
               By virtue of the foregoing, a constructive trust has been forrned and imposed on all
other assets and proceeds held by Bynum from the bank accounts and rents (as well as all assets
purchased, converted, etc. from those frrnds).

          ll2.      By virtue of the foregoing, that Bynum be declared by this Court to be             an
involuntary trustee of a constructive trust upon the Real Properties in favor of Wallace's intestate
heir as beneficiary.

        113. By virtue of the foregoing, that Blnum be declared by this Court to be an
involuntary tnrstee of a constructive trust upon all other assets and proceeds held by Bynum from
the bank accounts and rents (as well as all assets purchased, converted, etc. from those f,rnds).



          WHEREFORE, Plaintiffs pray for the following relief:

          1.   That this Court quiet title to the Real Properties, pursuant to N.C. Gen. Stat.
                                                                                               $      4l-
10, and declare the Real Property Deeds nullities and strike them from the chain of title;

          2.        That this Court declare the Real Property Deeds void pursuant to N.C. Gen. Stat.
                                                                                                     $
1-253, et seq.;

          3.   That this Court declare any changes in the beneficiaries of the SBL Contracts void
pursuant to N.C. Gen. Stat. $ 1-253, et seq.;

          4.        That this Court place the Real Properties in constructive trust through its equitable
powers;




                                                     14

           Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 16 of 48
       5.     That Plaintiffs recover actual, consequential, and incidental damages in excess            of
$203,483.97 from Bynum;

       6.   That Plaintiffs be awarded fteble damages and the costs of this action against
Bynum pursuant to chapter 75 of the North carolina General Statutes;

       7.       That Plaintifts be awarded punitive damages for Bynum's fraudulent conduct
pursuant to N.C. Gen. Stat. $       lD-l5;
       8.       That Plaintiffs recover their reasonable attorney's fees from Bynum;

       9.       That the USA Lien not attach to the Real Properties;

       10.      That the cost of this action be taxed against Bynum;

       I   1.   For   a   jury trial on all issues so triable; and

       12.      For such other and fuither relief as this court deems just and proper.




      恥J。制
         硼                                 &



                                                                     Trey          ,N.C.Bar No.31650
                                                                     Satie          .C.Bar No.47971
                                                                     Ryan            ,N.C.Bar No.50868

                                                                     326 West 10th Strcet
                                                                     Char10tte,NC 28202
                                                                     T:(704)457‑1010
                                                                     F:(704)457‐ 1002
                                                                     tl indley@l indleylawoffrce. com
                                                                     smunn@lindleyl awoflice.com
                                                                     rmcintyre@lindleylawo ffi ce.com
                                                                     Counselfor   Plaintffi




                                                      15
           Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 17 of 48
    STATE OF NORTH CAROLINA
                                                                                                  ln The General Court Of Justice
             ヽ4ECKLENBURG                                                                              Superior Court Division
                                           County
                                                                                                          Before the Clerk
                :N THE MATTER OF THE ESTATE OF:

   MILDRED MAEヽ VALLACE                                                                         LETTERS
   DOD:10‐          2017
              18‐
                                                                                           OF ADMINISTRAT10N
                                                                                                 G S 28A6‑1;28A‑6‑3:28A‑11‑li 36C‑2‐ 209
    The Court in the exercise of its jurisdiction of the probate of wills and the administration
                                                                                                 of estates, and upon application of
    the fiduciary, has adjudged legally sufficient the qualification of the fiduciary named
                                                                                             below and orders that Letters be
    issued in the above estate.




    The flduciary is fu‖ y authOrized by the laws of North Caro‖  na tO receive and administer a‖ Ofthe assets belonging tO the
    estatel and these Letters are issued to attest to that authonty and tO cenify that l is nOw in fu‖
                                                                                                       force and efFect




   \Mtness my hand and the Seal of the Superior Court




 SHERRY ECONOMOS AKA SHARON HORTON ECONOⅣ 10S
 123 CHARLOTTE STREET                                                                            10/27/2017
 HOLDEN BEACH,NC 28462                                                   Of Supeior




                           ADMINISTRATRIX                                         EX OFFiCiO JUDGE OF PROBATE

                                                                                                07/13/2018




                                                                     E     Deputycsc       ハsslsね ″rCSC       Z   cr"* or




NOTE:=ゎ た                                                  ο
                                                           ′働ecた ″OF
                                                    PSeゴ               Sypeあ r    cο   に
AOC-E-403, Rev. 7i0d
@ 2006Administrative Offce of the Courts                                                                                    EXり IBIT
                                                                                                                    ｂ 豪 雪




                    Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 18 of 48
   STATE OF NORTH CAROLiNA                                                                                                       l￢    E2028
                                                                                                                  ln The General Court Of Justice
            MECKLENBURG                                                                                                Superior Court Division
                                             County                                                                       Before the Clerk

               :N THE MATTER OF THE ESTATE OF:

  MILDRED MAE WALLACE
                                                                                             LETTERS OF APPOINTMENT
                                                                                             GUARDIAN OF THE ESTATE
  R    lncompetent    Person             J    Uino,
                                                                                                                           G.S.35A‐ 12031‐ 12061‐ 1251:34‐   2.1


   The Court in the exercise of its jurisdiction for the appointment of guardians of incompetent persons and minors, and upon
   proper application, has appointed the person(s) named below as Guardian(s) of the Estate of the ward named
                                                                                                                   above and
   has ordered that these Letters Of Appointment be issued.




   The guardian of the estate is futly authorized and entitled under the laws of North Carolina to receive, manage and
   administer the property, estate and business affairs of the ward.




  These Letters are issued to attest to that authority and to certify that it is now in full force and effect.




  Witness my hand and the Seal of the Superior Court.




R.MICHAEL ALLEN                                                                                                06‐ 14‐ 2017
7257 PINEVILLE― MATTHEWS ROAD
SUITE 2100                                                                        ELISA CHINN¨ GARY
CHARLOttE                                NC         28226
                                                                                                 EX OFFIC:O JUDGE OF PROBATE
                                         ″
                                         ・ヽ．苺 れ
                                          ¨
                                          一




                                                                                      Of lssuance                     "・   テ
                                           一
                        ．一一




                                                                                                             ℃6114‑2017
                     ︑■ ．




                                             ．
                          ｆ
                     ． ■︐




                                             ・
                                              ´一
                                              ．
                        ⁚Ｖ




                                                                                    B   Depury   csc !   Assrlstanl    CSC Z       cletu ot superiot coutt

                 SEAL ・I
NOttE:動 たた    総
              ol´ 豪総 Ч                             e orFic′ ar sea′ 。ff力   eC′ erた or Stlperior coυ に
         "erだ                                =:力

AOC‐ E‐ 407:Rev.4/11
◎ 201l Administrative Omce Ofthe Couns
                          Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 19 of 48
潤Ｉｓ ξ                                                                                                           ol― lθ              l

                       11ゞ
                           ゛
                  1が

                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CttROLnW｀                            ‖ ￨1109
                                                                                                      ∴
                                            CHARLOTTE DIVIS10N
﹃




         UNITED STATES OF AMERICA,                                   CRIMINAL Not DNCW3:07CR52
                                                                                         ¨
                                                                                              画面ザ        ……
                                                                     (RnanCiJ Liugai品

         VS,                                                   NOTICE OF LIEN FOR FINE AND/OR
                                                               RESTITUTION IMPOSED PURSUANT
                                                               THE ANTI‐ TERRORISⅣ I AND EFFECTⅣ E
         TICO JERMAINE BYNLIM,          ) DEATH PENALTY ACT OF1966
         aka/DEAN M.JONES,TOMMY PHILLIPS)

                  The United States of America, by and through its attomey, Gretchen C.F, Shappert, United States
         Aftorney for the Westem Disfrict of North Carolina, hereby gives notice of a lien against the property of the
         defendant named above. Pursuant to 18 U.S.C. $3613(c), a fine or an order of restitution imposed pursuant
         to the provisions ofsubchapter C ofchapter 227 is a lien in favor ofthe United States and upon all property
         belonging to the person fined or ordered to pay restitution. Pursuant to $3613(d) a notice of lien shall be
         considered a notice of lien for taxes for the pulposes of any State or local law providing for the filing of the
         tax lien. The lien arises at the time of the entry ofjudgment and continues unril the liabiliry is sarisfied,
         remitted, or set aside, or until it becomes unenforceable pursuant to $3613(b),

         Residence:               1356 Downs Avenue,
                                  Charlotte, NC 28205
         Place of Filing;  Mecklenburg                                       Amgunt of  Lien:          $213 ,424.65
         Date of Judgment: April l, 2008                                     Rate   qf_lnterest:                \yo
        Date of EnW of Judsment: April 4, 2008
        Court Imposine Judsment: U.S. Distnct Court, Westem Disfrict of North Carolina

                Ifpaymentbecomes past due, possible penalties totaling 25 percent of the principal amountpast due
        may arise pursuant to l8 u.S.c. $3612(g).

                  IMPORTANT REIEASE INT'ORMATION: With respect to the lien listed above, this nohce
        glrall'operate as a certificate of release pursuant to l8 U,S.C.
                                                                         $3613ib) by operation of law, butno later than
        .b4tT.U?:,ws

                                                                    GRETCHEN C F.SHAPPERT
                                                                    lrNITED STATES A



                                                                    鰤
                                                                    NCSB#23925
                                                                                             STATES ARoRNEY
                                                                    227 West Tradc StrOct,Suite 1650
                 Y PUBLIC                                          Charlotte,NC 28202
                                                                   (704)344‑6222 or(866)371‐ 7736 toll■ ec
        My Com山 耐
                           …
                                    COunty'North car。 lina
                                                                                                                      Ｘ
                                                                                                                      Ｅ
                                                                                                                      ｉＣ
                                                                                                                      Ｈ
                                                                                                                                ｒ
                                                                                                                            Ｂ




                 Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 20 of 48
    csmments:
                     UE]filC 8*rrt+tc                            io n-,{
    聾DLINttR                       lLlembership Application and Account Card
                                                                                                                           □ Newtt           Change
                                                   r24ど
                                                                       95 1呈鶴∬
                                                                                                                                   Emncfi:
                                                                :翻Ъ
    D3し
                            138憲   響北写                        】                E鴨 :.
                                                                                                                                                                  暉
                                                                            02お ダ雅 6 β町7男
    Fu‖   Nane:                                           疏    DL 70therlD・
    MILDRED M WAIILACF                                    o■ 1457895
                                                        「
                                                                                                                              :努                    'l HttTど
    Add爬 鴻S:                                                            C町
                                                                                                                        sP畿
                                                                               :



    9464 CADDELL                lRd.                         FORT MILL                                                               ,。 7

    Add― :ぐ Fdlttrent        m aboVe)                              E     1測 dに S                                                   Home Phonei            Cel Pho● a
                                                                                                                        (803)5■ 4‑32■ 5                   SIame
    Empl● yer                                           StetAddress of Emp10yer:                                                             Wo点 Phone:

                                               9い tel   Zゎ                                                   Po」 o■ :
    術                                                        :




    閻                  げ
                      漱昌・瑠熙・
                           Yes□ No                                                 If yotr sebcled "No" you will need tc provide
                                                                                        Tax Countrf-
                                                                                                                                      W€ BEN Form.



     聞embetthip      Ellgibilitt Pleasecheは             o"ョ nd         in■ required hforrnatbn

    睡     lam engЫ e hЮ ugh an unde鵬 ″ed aに a                    ttL"睡                       WOttlutteer E WOSmp E AttendSttod

    i■ l am dttble fOr…         lunbn membmh● thmugh mY om口 Oyettdunteer


    駆     ￨:1::署 :‖ l:i:l:[「 11‖:11』 籠』I」1111::p Nama                                             TIC0 37NUll                             Re,tationshi{

    @
                                                                                                                                         ズATM● d 臓礫
                                                                   ovqefs nErne belwJ selecled account
    - lndlcate whictl amunts a(E lbint by writing        io'r4!                                                                                                               d
                            司 師dmum}
    X lll「     出
        Joint Cヽ  電lq面
                 ″ner                                                   Joint O田 o「                                                      FC』 24A輌           umAcceSS by Pho,e
     浮Ｘ




           」oin1 0wner                                                  」ointく )wner                                                                巨 Ca‖ ‑24   Cmss^曲    unt

          Chec‖ ng
                                                                                                                                         E Pay口 l DedudOの ired De"凱
           Joint OMl(寵                                                  Joint Owner
           Joint C)″ ne■                                                Jo:nt Owner                                                       巨[製:mmね r dsd 鴎ロ
                                                                                                                                                         ロゅ
    X鵬                     1=000 Mhm●                   ■̲              Joiflt.OJvnen
                                                                                                                                               OVedd Protedbn

           」oint Owne                                                   Joint…                                                      「               言留椒賢        :∞ u献
    E     Ch‖ 艶耐19 Chb                                                                                                                               l Money MarketPlys
          」oin1 0wner                                                   Joint Omen                                                             「       Pettnd ttn● oForedi
           」oint Owner                                                  Joir( Ovvnen
          Olher
           Joinl Omen                                                   Joird      Omer
                                                                                                                                          ̲「
                                                                                                                                           「           Home Equv
「                                                                                                                                                      鋤 er
           」oint(ゝmer                                                   Joint Owner:

丁葛話百扇面再画高耐5品 d                                     SbDes          [l    c*truor,a            l:   n"p Peyee      l-1    Personal   nep   l-] 「
                                                                                                                                             ConsenratorlGuaidiin
     i VA Legd custodb口 戸         VA Spo曝 POee                    -,   Ottrer
Nam6:                                                                                             i&rllrol
           _
Addross:                                                                                          Addrogs:

Phona:                                                                                            Phone:                                     DoB:
SSNttN:                                                                                           SSNrrlN:
Drlvこ Xヽ    日●ett30 JOtheriI)                                                                     D由 ols     Lice"吟 留0讀 ●111:

lssuo     Drte:             ExCr?tton   DstE:                      Phca of lEsg!:                 m2o Dat● :                欧 pi嗜 ●On     Date:            Placo orい    le:


Hsme:
Addmsa:                                                                                           Addrese:
                                                                                                  Plone:
SSNrnN:                                                                                           SSNrrIN:
D"o鴫       Llco"● 3fother iD:                                                                     Drlvo's Liconss rrothor lD:
疇 υo      Da!●   :         E￢ PI● ぜ。           :                 PInc●    0「       に   ●a:        133tI●   L鰭   :̲̲̲̲p腱 ●●D● 9L̲̲̲』■日出暫                                   :

                                       "Dat●
                                                                                                                              EXHIBr                                          12ノ   14



                     Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 21 of 48                                                                   ,
                   Ben帥 oけ頭 )∞ mp:ete Onv I POD eayabに on Death)■ otforlRA or Oherrelirement phnS
     Nanle:                                                     Ro:飾 nship:                                      Designated Su檄
     TIα O,BTHuu                                                 Grand50n                                        ,pon DIユ ill ム11 ■o                oouttt s
     AddFeSS:                                                   Date of呻 1に                                      and CDs
     1356 DOWNS Ave‐                                             02‐ ■1‑1972
     Ch● r■ otte NC, 282051                                     5SN∝ ■‖
                                                                 243‑37‑8894
     Name:                                                      RelatbnshⅢ                                       幅 bnaled s岬 鷺          :




     Address:                                                   レ 崚 arBlrlh:

                                                                剛   。 llN:
                                                                    「


     Name:                                                      RttonSh,                                         D   むnated s雌

     Addrcss:                                                   03い Of Bi曲 1

                                                                sSN Or■ 柱




                                                                                                                     りは   TRAN      GHO暉 TORO        ハ町   A― urFS
 腑    鎖       課     翻   記 蜘                                                             際     圏    溜   Pr国
AUIHqRmB SGilArUREs                    OF   Atr    O   cYtERS

                                                                          ‐
                                                                          ′●ノ
                                                                            ιSignstrre3                                                                 Dab

                                                                    Dale                Sumt雌 4                                             Date
FEIIERAL TNIPA\ER J.DE}TflFICAN$I/A$II' BACKIJP T{ITHHQLDIITG INFORMtrIOM
ForU.S.C[terE6dFiesld€itdier]r: hrddfdo]nlgf!e$f,,|riatt]slt],tlECrEdtLrriqn,byslgn_iBejhAccor[Can,lpafi?&d€rtt€peDaliesgf
perlny lhat (t ! The Ta,p4fE ldeDfficafion Numbe? fng in Sin ds€unilty Nlrryttr 1SSfV1 prortted 'rs-mynhe cprEd TILI/SSN (or frat i arn rratbg fur a'
ilmborto be.bsrEdX E) I am NOf subied b brcklP withholdl{ €ihEr b€cau8€: [a] I am erempt, (b) t here not been nolified by the IRS thst I ani subpA
e Hdfrip x,ttt h6!f,,nd, or (c) lbe lRS has Doulied De thd l an ,,o longff subjed lo backup wibhoklhg; and f3) I sm a U,S, persin linctudlng e U,S.
re5Hantdkt).
                      I - . CtEd( hb   boc tr you trsv6 tEcdved     l8s firilflcatTon.hat   you ARE eubjed   b   back-up withholCingi

ForAI.Oherx the ForB W{           BEN prwiOea u'ru the Rccom cant. utidr iE lncnrporated herain by ,EE Eoce, se$ turlh 6y oetlit@0or.r, Bactup
wflrfu{lry    appfrss uirless errcryacaiuntbwner proddesancpproirhl6 FormY\t8, or afiydymBryrhohas notestabllshAd slalus proddet aTINI'

                  tundbrsilandt.amuotarthg.hedovenfirrberedpfurnatur$ofdrn6s.                     Ch6-t*a0lha!Eppty{._?,__:9.'-                4_
                飩       OF                                                         :…           OF
                Svomlo     and q.DscfibEd'before       nn his   _day               of
                l.lotary hrbti-c                                                        (6000




  cREDIr UH,oil UsE          oHtV        DateApBroved;                                          ヽ R畑 輌 1団 ●0婢
                                                                                                                            "       は               ̲




                                                                                                                                                              Rev 1214




              Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 22 of 48
                                                                                             FOR RECISTRnT10N
                                                                                              Fredrick Smith
                                                                                              REGISTER OF DEEDS
                                                                                         誇ユ
                                                                                        翡BK:31823
                                                                                            譜距FF:霜L7鴨
                                                                                                  PG:716‑716
                                                                                        lNSTRU「 ENEI$16.317063191
                                                                                                    JONESn‖




                                                                                       明闊鰈蒻鰈
                                                                                       2017068191


                                                                               Hビ IURNEDttO         CUSTOMER

              o団uttncATE OFnSSUMED NAME FORA SOLE PROPR壼 コOR劇 肛R PARTNERSl田田                                      .

                                                 LIMITED PARTNERSIIP
 Thc uuderQpo4 proposiog to cogrgc in businesr ia M e c k 1 e nb u r g .Court5r, Nortt       Crrolita
 under en lrcumcd EaEG or I partncrnship nerc, do hcrcby certi$ thrt:

 l.        The nrrnc undcr whir$    ttc budness it to be condrcicd is:
                                    T M T      ENTERPRISES
                                (Inrcrt essumed or plrtucrstip ntEe)

2.         The namcr end rddrcsces of   dl t[c orncrs   of tLo busincss ere:
             Tico Bynun               1348 Downs Ave. Charlotte NC. 2820s


                              flnscrt aaue and r&ress of eacb owner)

In wltncss urtcrtof, this certificetc is signcd by cech of tbe ownen of seid businxs, this
      2年              day oF          May                       ,20 17            .




State oF       North Carolina
County●        He   ck1 enb   ure

                                                 棚                    譜n ttSギ
                                                                  蠍棚出淵』                                           Iざ J嘔          み    ̀




wmmtt my Land and面        山IsaLttLtte ttbof̲
                                                                                                             ′
                                                                                                             ′
                                                                                                             ′′   ｀
                                                                                                              ′〒 ｀
                                                                                                               ′      :・   ilも
                                                                                                                                 1｀




                                                                         CArlx
                                                                                      満Mbckbnburg
                                                                                         硼畔             aμ    m
MyCommЫ m Eづ res                            2∂                                                      CounrY

                                                 "
                                                                                                              EXHIB「

      Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 23 of 48
                                                                                                                  E‐
05′ 01/2017       15:15            704‑‐ 510‐ 4582                        FEDEX OFFICE                              PAGE       02
  ̀     :




             Statt oF15or輛


             COunサ Of




                                                 DURABLEPOヽ 駅 oF ATTORNEY

                                                                     Of


                                                        ―    RED)眈 AE urALLACE




         No』 l Carolha)
                                  聯叩躍             細 諄 ‰‰ I駒糖 津常鵠 轟乳 」                                     師
         Carolina                 Stetutes, and give.such person frlI power to act ia my name in any way which
                                                                                                                           I
         oould act    fot         df with respcot to tlrs follorvlrtg mattors.

                                      OF APPONTlИ 腱NT
               This                  bf attomey  shall not be affected by rny eubsequept irroapaciry ot rrental
        inoompetonce,               druable powor of attomey shall become effeotive ouly ,fter the occunence of sf
        Ieast one    (l) of        followittg events:

                  4)I                {rqtally lg>onpetelrt $ certi{ied in writing   by two (2) physicians duly llcensed
        to praotico                   $uch certificetion shall        ta my Attorney-in-Fact tliat rnental incornpetence
                                                               _stato
        has deprived ruo           thc abilily to properly bandle my own affrirn; or

                 B)I                my Attomcy-in-Fapt in writing to actl or

                 O An             oocrus dtring aporiod of tLno whsrr I cdrulot be oOUinunicatgd wift by nonnal
       means of                  rtion aud my Attorney"in-Fact reasoflEt y bc]ioves ilrat action shorfld bo taken
       under thls             ,fo.*.T of Attom.oy prlor to such fi1qs as I nrlght bs ablo to act persoqelly or prioi
       to suchtime            I could givo speoifio dltecfions to aot.

       II、   POIVERS
                 My           sy-in-Faot shall havs full porver and anthoriry irr my neme and stead to do sll the
      things I miglrt         for myselfi, ktending hereby to give ur/ Attorne;,-in-Fact the fullest end broadest
      P。 ソによ
           S,                 but not Iirnited to, the porver and authorityr

                              ; To dsal wjth all properry and properry matterc in which I rnay be involved
      'rvay, nthether
                                                                                                            ln any
                              tpropetty is real or porsonal, and whether nohrally tltled in my name or
                                                                                                           not)'h
      irausfor any
                                  io yy Trust created by rne or for rny berrefit, and to exsiute bills of sale,
      securlty                   decds, affidavits, deeds of hr.st, arry an<l all other insgsrnatb by
                                                                                                      whioh suoh
      PfoPorly maybo             kansfened or encwrberod, as my Attorney-in-Fact rhell deern propop,
                                                                                                             fhis

                                                                                                           晦    l of5
                                                                                                                    ｂ薇５３




               Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 24 of 48
                                         ´―
                                        〆



16/01/2017   15:15          704"‑510‐ 4502                           FEDEX OFFrCE                                         PAGE   03




             ¨
             ¨                 鵬 揚                        腑 帥 帥 躙 隅 沖 nal呻 ッ
                                                                                                               rg・



                 24
      inttFet v
      olosa suph             跳 都躙
                               !s, aqd
                                            ど品響群割盟環譜紺認熱蹴 機出
                                gpnerrlly to、 with      deal       guoh
                                                   hsnk in ,nd ,0..y wey,ilLich I
                                                                              acrourits     atr1,
      mut                      Pr$snq



                             鵠珊覇甜織枷軍 ご
                                     1艦 嗽  蹴鶉to 棚瀧
                 3.
      elldon、
      the promo&              lftom ps my Attornoy.ln-Faot 6a5' deem
                                      fit,                                            and. otherwise           deal u:ith suoh
      iushtments irl          Etrd   sverf way rvldoh I might if persoually preseutt

                4.               Todd wi臨       。11 llsu蜘 ∽ m■ 蜘 ,hoLdintt but 40t tti d tOP猟 。meoWus
      and F嘲 ぽ畢                      露お hsuranc■ medLlittlmtt and lisEbilivれ Sじ 蜘 Ct h lvill轟 1・ hav.機
      intere喘
                              」柵鳳磁   鑑淵
                                   1蠍。
                                lユ i嘔 メ
                                      ド   出
                                          饉キ
                                       1島 t郎
                                                 魚
                                           :踏 i珊鍮聴 彙
                                                 崚
                                                   麿ず
                                          t朧ヽC・ llttЩ ln毎
                                           無
                                                                                                                      pFOI｀


                              邸猟fT♂黒撃11蠅 竃ぶ猟鵠靡 r篤昭F織
     clai.m, rnaklng
     procurlng uow
                                                                             g市 n
                                                       ル・ Jれ 猟山面 サ カ ●
     insataree, and                      嘲 。●ntS la■                                  my「 A詢 島赫
                                    ツ                                                                                     .:t轟
     e+reoute releEses          acquittances Ou my bshalf to any such inswance cotapahyi

             ユ                 : To act on ny behalf In colleoting no[oy, selvices, or other mstters aud
     山れ姿OfVeltte                may be dul and o清 dtO m%and h響 皐{組 OnⅢ呻 耐 t。 ntげ Suitl rmy
                                                                                    Ⅲ
     Attorney-in-Fr           ons such 由 n o s時 4d advi呻1ち anl綺 JT ttCelph・and甲
     on rlybeharヽ                    輔 市 叫 ァsllh m● 3oyp SerVtes,6r O■ Ц m山 げsぶ d側
                                                                                              をⅢ 為Ⅲ
                                                                                          心 縮 7ユ lu● 轟
     wttch l may             叫 劇 ざ i Specin au中 OIty iSゴ VOn"w AttOm● y・In‐ Fac:峰              ivc such
     詢 oun、

    glttn to my
                            賊挙1蔀乱
                             Or
                                          T樹 徊
                                 Ⅲ er maに 、 ぬd前 菫r Oi v 鵬 and導
                                器蹄L‰脱l蝋轟,枷軍
                                                                                           "Q●




                              ¶淵6揚 露     懺b赫呻
                                               gm叫 嚇囀 れ曲 鎌
             a
    bonttl
    b凛 liFi=y attd
                            請刷dlvld*rds,Jヽ   LU ,一        f一 止 ―     J J"dIVOth有
                                                                                           1彗    由   :可
                                                                                                          、
                                                                                                           わ   腱
                                                                                                               ・・
                                                                                                                    Iv1 0nlny
                            一 一    …
                            rrioteyv,       crrmqtio[             一 of yaluE
                                                     or一other{uings           iu                thoremriflg

                     ‖akヽ ex゛ ,鑢 d attm asttuectOth● IXIentth虚 呻 A蜘 は り "in・Fa∝ ぉauo
    to debmiae fro   l● fthe matte  ￨●ntahedtheFeinl Rv"d en霊 時                  ndl坤 帖 Of
                                                                       litti10F・ 員
                                                                 嘔
    eV9隠 ぼ to      蓼        ent O羹 山 ●rlwわ 輌 lCh Sutt retut,薦 S血 邸P orrepons tt duご ふ 歯
                                                                                        お
    ptrycnyflnd       ol1   0,WhiCh"呼
                              …       be d嗚

                             To nnange for, prrahaso, and_pa1 for e{y afid a$ utedicirxso, drugs, mrdlcel
    tpaffipnt qnd            al[z"tiqn fo.r me, with try own fi:nds or essots, If,I have uxroutcd a friia
                                                                                                          Hr;id
    Carc Pouer        of     ney ttrq.                       paragap.h I whioh ale superceded
                                        lle portions. oi-{U,                                               ・
                                                                                                  by my Hu*iu-i.こ
    Care Pqwer        of    〕
                            岬      請ユЦbe vdd ttd』 ded譴 伽‐   轟赫 出 酬 Lgtt me輩 ぬ 語 ti〔 百蔦
   madoby轟                          駆おr theュ lalodw ofmylttd亀 ●4● PowerofttΨ ;
                            a● ling Ц



                             of Livirr,g; To.pruchqgglmy          brl"P wip    ryy
                                                                                     fimds or as$or$, zuoI mediciner,
   olothes,fbod,             hor neoessruy itears rvhish    I m*y need, to do ell   astsnedeswy to ltraintaln rny

                                                                                                                    Pa「 2of5




         Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 25 of 48
                                                 ｀
                                                     ￨
                                       「                                                                                    PAGE       04
05ノ   01/2017      15,16          704‐ ‑510‐ 4582                               FEDEX OFFIGE




                 ttmav
                                          郡 蹴出 W尋 畔 躍靱
            cЧ

            田輛noし 1les
          fOr岬                          鞘 暴
                                        ,   to corfinue the       {ioctrarge. of auy sowioes or dutiee tsSumed by rme, to eonUque
          PanentS                       to my membonhip or               ffiliation in any ohuroh, club, of other orpnizatlon, or to
            00ntilrue                   ts therstot;


                                                h rny nUme such rnqney ss E$y b€ neodecl tp sqfry out qrty of the
                                  cwing: To bonow



                                                『やb
          duties                  o1ry, Attom?y-irtt$ End tq pledge ox mortgaga ar1y pmpery bsbnging {o ms to

                                      慾撃棚器辮出蹴沈
                                             粘織静
                                               臨
          SeClrlE SUo.h
          rnq$iryiuto                          :露

                                  Deposit Box: To cnQr auy safe deposiFlox in any banh whlch may be iu my narnp,
          oriu    nofio rinfly with el#hef, whethe: or not my dttoms/.in*Fact hns Ireen authorised io Uo
                  rrry                                                                                                          t;
         on ary forns   珈 ,れ斌    つ。 ard8日明 鑢JLdけ ヨd ba面 L ttdね ふ      載り 。v● 轟 .二 itti薫 ご    ξ醐 轟 ll二
         Such sfe                 box,


                                             や gtte      a■yttd=u disputa natters,elmttbyl
                                                                                                                    nttbehif
         than odghraUy                          戯              域卸,On       lnyい halfthmq農 動,llyOrertt lndね
                                                                                               "ting Ls,。             まう
                                                                                                                       熱
         acaeptmleasos                       :麟 ■
                                                0■ in oomeOtionterew軌
                                      "゛             "pり
                    13.               To dod wiぬ an。 駅ュ man
                                                         of 叫 ′  総顧ヵ  じwhlch lmay bョ vt anyヽ tttt嗚 ゎ
         requm、      n対                  』 8alleち belllesL,dttsttas m O卿面 by or dneゃ mo「 鑢よ お
                                      lpo∬ g蒻
                              "
                                                         1●

         alllanI                  m myname鮨 飾 り 11醸 颯 ■頑 沼∞向 ho4臨 ごわ 卿 飾 螂 i dlTivcrお r
         mlr ali
         deJ哺 肛 m講                     絣 蹴 識 肥 霧謝器 紺脚:浙河
                                                       'お
                                       Cutt BI∝ TO aり Onmy 2,り F.れ
                                   雫                                                    響 甲 警 .Ⅲ 押 ■ SoCuむ 呻
                                                                                        ルnttiOLImay滉 圧満 赫 I
                                                                                                                                   :

        ndl。 梅
        h"e atty                  wL山 亀 蹴町d                    l柵 認 」鰍 ■
                                                                    bene梅


                                  尋
                                  ■ 騨ご
                                   aCCⅢ   覇畔
                                         Ⅲewitり「出
                                                ⊇いよi路
                                                   i   許
                                                       ヴ躙鶏   』
                                                             織
                                                          J電 磁
                                                        守押瞥     鵠
                                                              椰J漁 。
                                                                  口肥辮
                                                                   癒鴫6F轟
        ot dqndons,               毎nako Jお    ￨ハ品は h皐轟
                                                  ねふ   け      laⅢ ど1孫 おも編 満ざ         :品
        血 ∝tafo
        nal p、 メ州ァゎ
                         of
                                  Ⅲ    野 キ1中 IT宅 甲
                                                  軋
                                       and tO othel・
                                                     萌 曖y au■
                                                            ・
                                                              山 my轟
                                                                レ    ●
                                                                     慮 学 hFaけ
                                                              sl:山 o lll● oS叫 "脚 =轟
                                                                                 鮨 がぉ ぼ my



                                  馴 躙瑞 蹴 肌 躙 躙 酬 酬 牌 珈
                   16
        have au inbtest



       pJo郭 憫厳J
       of otber
       饉e
                                      籍髄l朧w留 鵠                                  :菫   淵蹴 盤 ∫
                                                                                          嵐鞘 淵 躙
                                      Sewioo or ofler govermnetrtgl authorfty,



                 Thお    :呻nent b h"ndedto be a Oone牌 l Durable F,wer of脚
                                                                          おmey and饉 ●genell11
       *utlrority of my 出 韓 百 り  出
                                 Fa● t to tot● ハコ呼 b9h,lfimnymdttl口 attu3 andtthgs ohJl hno
                                                                                                                       PRgo3 of5




             Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 26 of 48
05′ 01/2017     15:16        704‑‐ 510‑4502                          FEDEX OFFIGE    3009                    PAGE    05




     wa.y be ltmltpd          dJtdnishad by thr specifio provisionn contained heraln Fur&or, wletrever my
     Attonruy-in-Faot        glven disotetiOn in sny fiattgr, sush disoxeHon shall not bE subjeot to rcview, Airy
     Indi輔 dudン              bnrrlc, eloryqrenurl agonoy of an_f tther.tlrird pn1tyfiay deal wirh.nry Aitornepi,r"
     ル磁lnthO日 曲0                     測 to tte same c却 誠t and■ 7in山 0餡 嚇 ef砕 。        t as he or sho Gowld witt me
     pe歯 o脚瑚し     ,




     IVo s
                IfTICO      YT{UM Is unwiil,tng or unable to seiyo or soatinuo to sprsc as my Atbmepin.
                            14[,I,F MORCAI{ ne my substrtuto dftornr]oiu-Faar If ns-ither TICO B]|htUN4
    指鶴熙辮                            is rvitllng or a!:lE t0 $Erve sr ooirtinue to serye fls my Attqrilsy.in-Fapt
     mOn Tco                  [●r      CHARLIE MORGAN■ なo               is lift sqving may dedgnaLュ lubtttu"
    Attom●y・ in‐ Fact         叩 q'ね 峰Wば mII           insttlmく 漱 d● 1ィ    ●xeCtlLd,熱 o鴻 edttdほ ぼ recorded L
    由l     of■ oeOfthe
                         ぽ誌    Ψ鳳鯖
                      鳳 書the 蹴畠∬                                                                             艦
    鐵                          my orlglpglly-nnEad Attorney-iu-Faol
                               ftavs        sflmo pow6r$ as


    Ⅵ
              If鸞                      fot a court to appolut a guardiau of m;, persotr, I nourin+te my
                               EEaE$$ary
    Attorney,ln-Fact            under血ぉd00umentf● boふ eprdian Of町「FOttOnt b lξ Fe wttoutbondor
    socru'ip,

    V1lA∝OWS
              tttnot
    CIerk ofれ
    or to zury cour8 of
                             帯零                                 卿 TttW翻 珊躙紺
                                                                群
                                  劉 い 出 μ Alal● Ou旱 墳咤 shJl b● made tt me in aty yett h which w
                               lcl滅
   A蜘 、ハirFあ            :      onmyb山 鵡 and Wimmy necubr五 節,ylarofTHy d刷 轟 ァ
   VII:駆 ●ISm
                 s期
                                        雹  〕
   色ri晨 爛お由Цg
   be暉
             師
                                 :織
                                 or
                                     柵   憲壼∫1精用艇瞥轟
                                                 鶏認譜雷鋼惣喫鷺:篤
                                  medal        incomBotonoe or for any othor reasort. Erroept insoftr ns the NoHh
       "l of町
   Carelius Gcnerf,l
   hOttaCIW Or              描翻翻11謂 棚鳳戚
                                     鍔I畔棚認栃                                                                  蝋
                櫛




   DwfrblePowsrof,                    prior to exercising fire potsers hereunder.
                脚




   VIIIt
                                      shnll ssryewlthorrt bond and rhall serrrs withouipay or eotqrission.

   Ⅸ,LtWICAl
           lttand             21l a面 颯s tlntЩ yAttomey―        in‐   Facths he財 Obro undttak軌 olshall   d●
   forne tr nry

  X=郎 VOCバ
  revooation
            I remh

  regideredthis
                            ittl」          賞・
                                            等 ̲隅
                             為 mtt ofAttrney,Iflhave not
                                                                 肌 翼智艦鳳讐褥
                                                                       yetreg"Lttthis,wableFow Of
                                                                                                              1

                                                                                                      Tego4 of,




            Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 27 of 48
                                                                                      ‐
                                                                                  ・
                                                                                  ノ   ̀‐ ̲
                                                                              ′

                             i   '




03/01/2017    16:16   714‑‐ 510‑4502                  FEDEX OFFICE                                           PAGE           鮎




      A m"i薇 1   tho poworto rcrrolnetlus irEqllmoDrby desfroy,irg itwith lhs iflhrrt sff prFo8p
      oF口耐聴 tl by榊 。 ふは,g n new Powerげ 瀬瞭 呼 翫 s pmblettЩ ●                   f脚 o触 qy乱 轟lte
      岬   けmy
            1れ          ail Powers ofAthmey for Frnanolql Menagement horchfore exeouted by                     mo.
               "貯
      ■いs DIEab16    of本  的 脚ey卜 inte「 lded lo d● J哺 亀 ]呼 httid爛 ユ    い mdc甲 ,sSIy doEs                        not
      帥 hany      csre or simillrpower of attorney exemted bymn.

                                     0鳥 Ihavc he脚 岬 d6FS犠 鵬   rわ 田   dttd警   ゴ ,終            薫 e̲2̲dw   ofJ誦   騨   w,
      2017̀              …




     S腱餞 」 North


     COun● ●
           f

              L燻 臨      摯 Nompublic・ haeby∞ 曲 thet脚 画瀾ゆ mttwALLACE費 中■d
     beftrtm,e &rd          せ戯 油鮨L3m誡 雌 LttDulettwerヴ A"璽 7・ ユ
                        t● 麻〕                                  ●d働 lt島 0ル 叫
      贔
     哺‖  頑
       導ア興                   rade ttd CttouFd無 的 her ttC actand dced飾 毎                                            急    1




     子.鶴 む Lthe       的 ぱ    Fanunry・ 2017、
                                                                                             "WOg● "醐




                                                                                                        聴 65 ofS




         Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 28 of 48
                                                                        ★Auth     fverined)・
                                                                                                                  l




                                                                                                              17SOじ IUUl
                                                                                                            Ffe




      acceprglrardfa"sh"on J"7PSrerrbm anctter‐
                                                      m乳 "e              "flLlf r、
                                                                    rι ttrs rs  ED
                                                                                                                      ln The General Court Of Justice
                                                                                                                          Supenior Gourt Division
                                                                                                                             Before The Glerk
  ″o(arr appropゴ are fOm fo● se.                                    .nll ,1lv
                             :N THE MAIIヒ R OF:
                                                                                 3u印 COU‖ TtttTェ :ON   FORA DJUDiCAT'ON OF
 留脇 懺 鶴              lc                    ICKLE‖
 謁ぬ̲or厳申颯勧r                                                  BY                           INCOMPETENCE AN ID APPL:CAT10N FOR
                                                                                              A‐ PPOINTMEN]「OF GUARD:AN
 4213 BHarhil Ddvc
 Charioは らNC     28215                                                                ―           OR LIMITEE〕GUARD:AN
                                                                                                □ AND INTER lM GUARD:AN

 CflJi,/fof&Ed.l8,,r8olRa{tr,oodettl                     laateglaid,                                                  G.S.35A n105, -1117.
  '              Mecklenburg                             I      lln011,93l                     OrtteyF● rR励 ef
                                                                                                                                             -111   4.    -1210.,   35*17, -78

                         I   Ro.srordarrfsD/rwrs lJcf,,f,sE   No.         lsafe       LmdeS.劇 疑山。L Asscciate C( )rEtyAttomey
  llRxryldattlnd$nt |                                                     |
                                                                                      Mecutt ca回 りDSS
 Nfire And MersU P€lilioflet                                                          301 Bilingsley Rcad
 Mecklentqg Couoty Dspartuetrt of Social Servic* @SS)
 byTieona Luong
 30I BillbgslryRoad

            鷹」                                                                       晦    んピル週ぼ                         翻ゥrRespcarfearに ヵ

                                                  1翻紺瑞F
CtadoEe, NC 28211                                                                                                                                   aFear
cOPa/α                                                                               Oml需 C         "Orhコ
                                                                                                  Medid Center‐
                                                                                                           "earFョ
              ￢翻‰                                                                     1000 BlytheBIvd
                                                                                                                 Main

R市 げ       b釉
            お詢 Jゎ   7●Re3porur α FnfererhPr● ●
                                             .● Ⅲ                                    Cbdoせ ら NC 28203
                     Dishterested Public Agcncy                                      1Clth Hoor


 甜蹴 ば柵 翼認W朧愁柑 鵬 棚 電      霞譜1∫器鳳:Mヽ
                  ■譜椒聞郷織紫」
 in suppOrt ofhis PebUon,the underslgned states:

                                                                                     耐 wぉ phys:calぃ 餞        ett as bucwsi̲
                                                                                                            Address

                                                                                          4213Bゴ
                                                                                                    嗣   IDrit CharloL NC28215



      2.




  3' A North carolina court has jurisdiction to rule on this petiuon and application       WALLACE:MiLDRED MAE
  4. Therespondentis                                                                       CSN:6407432703 FAC:C
                                                                                           MRN:0002896916 Adm Oate:4月                                                3曖 017


           □醐
     [l a resldent of his county.
               d h ttb∞ mじ
                                                                                           DOB:11/2011931185r'Female

     □ an hpatent h heぬ diり named above
    □ present h Jlヽ ∞unyに belng lmpossible to detemhe his/her county oFresidenoo or dOmidle.
                                                                                                 1潤              l版    鰤‖訥舗嗣                                        iTNr

A00SP‐ 200,Re■ 12J16
0 2016Adttnlstraい  に01 ce ofじ に cOuも
  2016Adrttnlstraい に0籠
                                                                                                                                                     ｈ墨 ち ３




            Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 29 of 48
                                                                      *   Auth (Verified)   '




        ResDoDdentis an 85year otd Esusqrirnwooanwho is arrrcnrly st CIvtC -!ltiE- Shewas brougbt ir byB}JEi on 4/15fl1afterleing found
        i*inga"*,    tt"     i*wit tma ioni4g dornher rrn.ngepondoat wa6 adEiiHEdurith itmccm foreldbr abriwc and unklown alcobql usa She
                        "t
        kdiagloscd with duncmtia rnd bnphomr- the aesroaiahas becnnoted chce20l5 iusredicalrgeorrls.

        A Noropsyciolog;1' Consult was completed oa 4/l 8/l ?,which shtos 'rTte pt appcars to lagk thg caparlty fot oodptS mgdicat decis-iormaking
        at &is i io'tioo. . ,Tto docs not crrrrsuily tave lhc crpability to cngegc in appropriate rcassning cqacsning tndoprindcat healthcuu dcslsions thst
        rcfleoardcqurrc r€asoning as It relatas to lhe agprcciatioa ofrelewnt dtcmatirros, risks and boncfitt aad consequeuces.r'

        Rcsponiteutieelert butdisorieutcd. Respoodrltis able tr cor@unicatem! eEBage in colvsrsatigEs. Eovrevfr, hcrq:uqrybpairEeotis
        sppireof Sh. [i Eable ro roako infqnrcd doclsions rrEadfurg hor persoq faily, ardproperty. She will need a guardiau ofpcrcou aod r guardian
        ofestrtes appointtd

        APOAdaed Ianuary      10,   i0l7   has uot bcea   prupatyrccor&d sad thiswillqeed lo berevotcd.




                                                  and other                 kno,tm   b hare     an Intercgt tn this

鶴 静Ie鋤 は MoFFn                                                                       Jallet Dmnis
421lBJ醐 醜                                                                            4306 0olebrookRoad
¨       に,NC28215                                                                    Charlo腱 らNC         28215

                                                                                                 出
                                                                                     …                                  704・ 537‐7890
                                                                                                    詢   RO啓 祠   颯

                                                                                                                         llic     島■Lw

SLtryEcoawos                                                                         B    VHOmn
IAgtsrlofrStreet                                                                     9304King FEElsI扁
Holdes Bcach NC 28a62                                                                hrbttel NC 2821o "

                                                                                                出
                                                                                     …                                  704341‐9300
                                                                                                                             bPr● ￨● 。
                                                                                                                                     申●
                                                                                                                             Fれこ
    ■ oo"α alsLbmenl● f西申oldb● FS assets and                                 Inchrdng any hcome          ant    rircs5rableE to      hfお he L ttII● ●
Ass€b                                                     Liabllldes                                                 income anO Recaivabies
RealFrop€rty                    $--6!9,09!.0!-            Mortgrageloans                 $-                         itaASeSa Sahrks              $--
Tangbte Persnnal Property       tll,Oq,m                  otrerSeq.red Loans             $--                        ,Renh                        S___U00.09.
Other Porsonat Propeily                                   Unsecured   Loans                                         lFensions                    $__gggq
                                                                                                                    Al!o蘭 nces
lb"ha中 にsenh動 神 ayee                  br govemmentbenelL□ Yes ttNo                                                                               ■

neE La Dmbb Powerげ mOmeyhplacQ                                   ttYes               □ No
                                                                                                                    lrnqrance & Compensatrion    g-

There h a Haalmcare P̲r OrAttomey hメ                ace.                  日 Yo3      図 No                           Otfrer   firctudDssszssD,r   t-    TJOOJ0
勁 ore L a sped」 rteeds orothertttsth phは                                  □ ves      ttNo
                                                                               10Wウ
AOCSP・ 20吐 Sde m,Re■ ■υ16:02016A― taho O個 Ca ofthe CcuF3




         Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 30 of 48
                                                                          ・ Auth    fVerifled)・




                                                                                                                  I
                                                                                                                   WALLACE』 Л
                                                                                                                            :LDRED L4AЁ
                                                                                                                   CSN:6407432703 FAC:C


                                             IN THE MAπ ER OF:

                                                                            Mlded MacW山                                                               計
 E     Cne* fure t h       a   @fia,   percrsk;nt regelalfic sbta, ar   na*ttepon$te    and nuva @ to tbrfi g,

       id      Language and Gommunication (understands/partidpatas in conversaffons, can rEad and wrib, understands slgns such a$
            "keep out,''men,' r$/omen')
            f]    nascapadp.           Etr   tackscapady. q6mm6n1 Regpon{etrtisable tocommuuicatestrdcsga8einbasiccooversation
               Dus to rneinory / cognitnrc         inpaireot    Respoudent is unablo to deciphcr commonication relateil to safcty,

       B. Hubltlon        (makes Independent decJsions re: eating, preparcs food, purctrases fuod)

            I     has   capa<ity-      E     ncks eapadty. commen[ 駒                 酬 い おtmabbゎ          m誦 山 拓 血 市Jo● J         edshd"endently.


     C. Personal Flyglene (balhes, brushes teeth, ttses propei frygiene when using the restroorn)
        □ has pa餌         図 Lcks capadu Cofnment Respondont鵬亜 tes rOninder alld鰯 壺lmCe覇 th pttOnal■ giene,



            Hearncatt lmates and"mmun餞 tes choices rg medicaltreatnedcaqms〕 nO面 闘 me8 0Fillnesヽ bllows med蘭                                            lo■
            hsmttns,reaches errlergenげ health carel
                                                                                                          1‐ Lle                             to∝
          □ has           山            図     ram              G6mment AlthouRettondeatis■ LbCmmnicat sheお ・                                         Ⅲ Fehend
                                ofuedlcal          "雌aad healtb cara.
                                              heatueut

     E    Fersonai Saftty (recognlzes danger and seeks asslstancs as naeded, protea{,s selt from ecglqit4thn/pe6enal harm)
          I has capacfy. EI Acn capadty- 6sm,n6ng Due to Respodepfs cogritive / mirry fopainrEut, sbc is yulperabte

     F.   Resldential (nnkes and communicates declsipns                    re:.   rasidence/loommates, mahtains saE shefter)

          f]     hm capaclty.          EI tacls 6apadty. gefi111sm RcspoodeDtis rnable to corEEEuEiFt€ cooorEhphr for residetrthl
            は

     G. Employ,ment (makes and comrnunicates dedslons                        rE:   employment demonskates vocaEonaf skth sucfr'as neahess and
          pundxafily. Wrile6 or dlc-tates applicafon form)
          fl hasry"cig ffi                 tact<scapaqty. 66mrnsngRcspondedlsursbleioEorkmthistine

   比 Independ● ●tLM● g                       lo聘 adttv schedt」 et∞ nd L IToos¨ ephg nore、 出 escomm esotlussutt asbttk,sbre0
     post oncel
          □ hascapad摯                図 hCkS cap覇 麟 COrnmett Du● ね 姉                          颯 最 磁 口璽 ロ ハ 叩 壷 鵬 鴫             shett mabLto he
          鋼 中 雌 nu■                                          ̲̲̲̲̲ ̲
   L      い面 御 1‑tO∞ 血 Ct advocate rbeing",bled,un                                  Nlands cons""nceS Of00m山 8面 mel…                     僣 tO Vltel
          □ has capad                因 bCkS capaclty. cOmfTlent R■ pondentお mb10to advOcaし forh‐ ●IfoF…                                 inい 颯   ̲
          acH雌
  J.      Financlal
          {'    M€kss and communicabs dedsions about paylng bills and spendng dlscrEtiorary money, and mskes drange for
                                                                                                                                                $i, $8, end
                fco
                E   has   capaAty. EI         lacks   c€peclty    Comment RespoudgEt           EraY be able to speuit EBEII   amorqt ofmonoy but cannot


        2x、                                               ns咽 ad口 g mana"ment ora"rsOnd bank a申 耐 ,輛 ngS7 htthent FaleS配
                               晨 獣 俳 震 FCISl°
                □   h     aぃヽ            国 hdcs capa¨        r COmment RttOndmttmabbroudc̲mimし                                    orprovide infomadon

        3. Can ttslst           ヒmpts atnnanchJ explottuonby Chers
                □ 騰 田p           じ      図 愴d騰 呻 adじ            cOmment Respondentお vulnmble for LttinI呻 loitatiloIL

                                                                                    40Verl
A00S「 範 PageTwo,断 12rlQ o 2016川 mhistraho                          OmCe Or● e cOurtg




            Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 31 of 48
                                                                    *
                                                                         Auth (Verified)   '




Sherry Economos
UII &ulotte Sfeet
HoldetrEeac[, NC 28462


      fio*nee.ar @wmennon                                  fle+rnae,naan                       orn口 昼由re                   dT:t.Pgiwr             floercraloura*aa
                                            10J MOT:ON FORAPPOINTMENF OF:N「 ERIM GUARDIAN
 NOIEz Donol wnpQ@wlessanemegancyrmqitlteslmnedtate                         lnleruenfron, Do notrr,fiphletrbaltlstorlio        peblfutk spcdal jrtrlisild/on as satforlh
 h G& 35efi, lnlerh gadat              appohtutenl is aot avaflable in   rces  ol spedauutsffiion,

 fl   The petlBonar also moves that lhe Gourt appolnt an inbn:m guard.lan because lhere Is reasonabb cause, as shoutfl by the follo,ving
      hcb, to bellerrc lhat the respordent ,S lncornpetent and needs an intarim guardlan lo intervene on hidher behalf prior to the
      adiudlcation hearlng Fr that
      (Chod<dnatqptg
      E     he/she h h a condi[on lhat corstitutes or reasonably appears to constltute an irnmlnerd or foreseeable risk of harm                          b   hls/lrer
            phystcal well-be[rg and requires immediats lnterven0on

      E     there ls or reasonab-ty appears b be an lrnminent irr foreseeable rislt of harm to his/trer eslate that requiras knmediate
            lrltsrvenfon b order to pmt€ctthe respondenfs InleresL
      (*l   forfi   B,pls, ht   @t   to lhose ahow wl{cb   denaasfu rca4 tor U,fieituE lnle\naw             Ba. qJecirE.   )




              お ∞
酬 棚 濡:柵 酬 瘍 :が hi僣                                                                      ntents are true b町       蜘h¨                  e exCept呻              鮨
                                                                                                                                                             ●
                                                                                                                                                   "熊
SWORN/AFFlRMED AND SuBSCRIBED TO BEFORE ME                                                                                                     S″ 7´         201可

      fiaenu0csc f]*tsttlantcsc fiaet*wa4ettoraott




          A,,gu).'
            よJ:玉




AOm    2鴫 勲ue T●●,SIde m,眈 1出 G
02016′
    「 油前御ntrvo oTce Ofthe cou由




          Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 32 of 48
                                                彙Auth(Ver!■ Od)★




  ユ ADD:T:ONAL NEXr OF KIN′   1ヽ   ΠEREm   PAR■ ES


Charlot NC28205


                    704‐333=7979
                                                                   7●   ¨      or




                                                                                    lnle/8,d-lnPtrrf,edng




                                                                        WALLACE,MILDRED MAE
                                                                        CSN:6407432703 FAC=0
                                                                        MRN1 0002896916 Adnl Date:4rl〔 綺017
                                                                        008:1120rt931(85 yrs)Female


                                                                        爾i珈 舗鰤
                                                                        簡                                   iTIS




      Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 33 of 48
                                                              B31775‐ P475




                                                                                                             PHETSL




                                                                                                  Betumed to customs,



    ■
    uilllllサ li:;:il:∫ :た   。 ′ο
                            rry Frl braC々   n々   rlヶ   .




￨


                        ο
                        〃

                                            α υI「 ιι′̲rィ                                 ′ごご∂
                                                                    Document Title
                                       Must oppeor exoclly os the Ii$t poge of the document to be recorded




                                                                 Prepared By;

                            *r*u,- hfl., 0/ilqfi
                            Ades ノ356 22″ 〃∫̲′ だ
                            cny/statげ       p ご″′′ιθππσ
                                            西                                         〆 ′2 θZθ j


                                                           After Recordin6 Mail丁 o:

                            Name:                ″え̲̲′ ル/″ ′
                                                           ″
                                                   g∫ ろ           ′θИ″グ∫ 〃κ
                          Addres釧     ̲̲ノ
                          City/State/Zl口    :
                                                  物              ̲40π πご         MC,2θ 2θ ジ
           Cover sheett moy be used  lordocunencs thct Co nrt conlorm to North Corolino document recording stondords.
               Submitters moy ute this cover sheet or prspsts theirown_ lf using this cover sheet, submittets assume
                    responsibility for lts compleLion ond ail licbi{ity lor the content and inlormotian provided.




                Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 34 of 48
                                           B31775‐ P476




 Parcel IDF 03304427



                                                               Dlm
             QWC‑3‑9…
             ―                     壼聰   9       f
                                             轟呼 く  raroL                                  ,20 17,
       鈍     G―      IILDRED Mo W―    CE
   … ,p償 壼o田 bea―
   w憮暖               遷 .4213 Briarhill Drive

   b…    p壼 切LG機 に山田, Mildred 障。w● ■■ace & Tico Byn聴  ・

                                                ピhi■ ■.DFive     Cbar■ lete苺 ●̲ 28215


                                                転 POd…
                                                蟻                      癒 缶 海 ― ご
  ‐    F   ぎ 二
                                             ,lve
                                            =二 Vじ Thousand
                                                  ι 叫● u ttυ            D層鵬肛865′
                                                                             ゃ ひ′t―  ,00
                                                                                 o40tOl,Oo        ),
                                                       ̀●
7J諄          .Ⅲ 銀     動 雌 嗚          缶 ‐ 奪 範 臨 fL L彎 山 剛             疇 錢
                                                                        …
                                                                          燃  轟 彎 輸 転
                                                                                         ―
   響       響 中
                 五―    臨 趙       ―   Ond痢 轟 喝 証 儀 朝 t嘔 L轟             直   期   藁   轟   機 直     無
             詢        わ鰤     晦       dC―    岬       ご叫                                            h
             りcr       MECILEIBttG                  =Sい              … Cm=、
                                                           しo鍼 …目OIRTH｀   …
                                                                                  …
                                                                                  ■   =   … b繊
                                                           …




Thi3 is the sam̲ property de― ibed in 3● ●X■ 250i page S●
Meok■ e―   g cOtnty '■b■ ic tegi崎 ・ 00mOra to H. 爾̲ ユニハ0…
and■ ifeル ムnnie A■ ̲nd・ re
Ana being in a■ ェ respects the― e proputy ttveFOd tO H. B̀
Whit■ ey ●■d ョifer Virgニ ュia P, 爾Lit■ ey tty deea recOrdod in office
of ■egister OF Deds for tteck■ en― g comtr in Bっ o■ 654= p● .ge 269。




            Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 35 of 48
                                         B31775‐ P477




 N…            押    酪    靭   職       鐵   憲    繭    場     響      ma seabd」 臨        即   醸   搬   day轟   脚
 撫   tab04ve WimL Sin Waled and後 漁 蔑 艶 in̲崚
                                                                      ′




                                                              趙 √アレク √
 Siguamreof S&necs                                            Sfpdrr€cf Second Parties

Print narne of Wrtness
                                                              庶■
                                                              P虚腱 ―
                                                                   ・励 ///ε 』 巧場 √巳
                                                               よ¥厨 ヵ             y脚じ解
                                                                          eご Se● ond Parties




                                                                                                                与．
                                                                                   :




                                                                                                                 一
                                                                                                                  レ″
鯉 鵬蹴 織 翻 躙




                                                                                                                 ・ｒ
                                                                                                                     ﹁一げ″・
                                                                                                            ・
                                                   p圏                 exOmd畿




                                                                                                                   一
     TOn軸 Of哺
     Ⅲ ゝ∝ 畿 劇 彎                  直           轟 轟             幸 )椰 嗅                             F「        ギ :




                                                                                                                   一
       SS my h面 轟                ‑1                                                               ‐




                                                                                                                         ´一・
…                        面 劇                                                       …                      L=｀
                                                                                                          ‐
―                                                                                                 .         ト




                                                                                                                           ヽ
                                                                                                                           ・
                                                                                                                            ．
                                                                                                                            一
                                                                                                 l二 ̲1,、




                                                                                                                             一
Si―      ofNow
                    町   師                                             …
                                                                      聖        」
                                                                               …
                Q珈      頭 ●■
                    d抽 面hcン ロ
                 饉 "Or抽                                                   "ご




繭鷺鷲就重璽:
Sむ   of NbF




sAmp漱
…
     )盤 薇 〕ョ曲 菫 諏 嘉 毎 畿 〕覇置 血 h曲 回 田 よE面 側 量 口 LdP m mel壼 重
                         呻 直 輌 →      fhat貯 儘 畿 山 山
                                                                                       り…
                                                                                       "Ⅲ
                                                                                        腱 鶴
pい 。Ю …じ∝ 能 的 … wOn L醐 『 Ofwh猟 "固 餞            ら cm鳳 ― 騰 壼                             脚   雌
         my回 瀬 面 翻 maL              ‑1山



                                                                      A―
                                                                      取        D
                                                                          "ご
                                                                 湯

                                                             蹴 陶雫ゴ い
                                                              1356 iloW*s Ave
                                                             Addess   d@arcr
                                                        ,3
                                                   '電




      Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 36 of 48
                                                            B31775・ P472




                                                                                                 ‖
                                                                                                 ‖  lllllllllllllll‖
                                                                                                 2017058680
                                                                                                                       lllllllllllllllll




Recordlng Cover Page
Must be typed or printed cleorly in block ink only,                                                   Retumod to custorner




                                                                                                                            /′ ′ご′
                                                                 Document Title
                                         Must oppeor exoctly os the first poge ol the document to be recorded




                                                              Prepared By;

                              *"^",                   /ul   R,   B Y rl/ tl ful
                              Address:            35̀ ′θЙ/〃 5
                                                  ノ                                     〃た
                             crry/state/zrp,       CHfrR       L?f T e UC.                     ? g 205

                                                       After Recording′ Ma‖ TO:


                             Nama              ″κ′ ′///″ 〃                       ̲
                             Address:       i3SC PoW/Us 4/€
                            atゾ stab′ z":ι            〃′′み′石/ど ″ C′ Z θ2θ ∫

           cover sheets moy be used    for documents thot do not conlorm to North Corolino document recording stondards
                submirters moy use this cover sheet or prepore their own. lf using this cover
                                                                                                  sheet, submitters ossume
                      responsibility for its eompletion ond olt liability
                                                                          lot the content ond informotion  provided.
                                                                                                                                    EXHiB:T


                 Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 37 of 48                                                         =
                                          B3177基       P473
                    NORTH c麒 oHNA GmRAL WJ」                        鱈遷掛nW       DED
   ExciseTtt        θ                                                   Pmel ID: 093-092-I?

                                   Brief Desaiptim       Fs Thelndex:
                                               Dav■ s   Park
                                  L‑13        B‑6    Boo■ 3‑293

  Tコ 鴎   DEEI made亜 s14鈎                  Of          November         2016コ   by ttd腑 聯e軋

                                                GR3WOR
                                      IILDRtt M. :口肛通議CE
                                     4213 Briarhi■ l Drive
                                      char■ otte′       NC 28215



                                                G…         E
                                          TICO Jし 3Y―
                                      1356 Do7nS Avenue
                                     charlotte, NC 28205


 rrre̲cIた           ∝ 留ぼ   Cra能   に ぉ 壽 ど れ     動   J醸 認 =晟 ,̀αたり資η輸セ鴫 島 豪 山   .劇 =躍   剛 鴨 自ぼ 郎   亀クL島
            "c"                                hれ
 麟 ピ Frl認 ね 力 と 口   叫   ′bal冽     雪 錮 れ   か          Or…      ″甲 彙 ガ ″ α潤 製




  ¨           質   that the crantor′ For love and affectiO■ and as a g■ ft
 the receipt of YhiCh is hereby ackno71edged′ has and by the● e
 preぉ ents does grant″ bargain, se■ l and convey unto the Crantec in
 fee ●lmp■ e, a■ ■ that certain ■ot Or parce■ oF ■and situated in the
 City of charlotter Mecklenburg county′ North carolina and ll10re
 particularly described a8 Fo■ low38
 BElrNO all of Lot 13′ Block 6´ as shown on ltap of ,av18 Park recOrded
 in Map Boolc 3′ page 293′ Heck■ enbせ rg Public Registry. ̲
BEINC the sane prOperty cbnvered tO ▼. L. Lipe and ,lfer Li■ ■ie Hc
Lipe′ by deed dated september 22′ 1936′ and recorded in B。 。k 876
page 359, Meck■ enburg ptlbllc Registry.
BEING lhe sane prOperty dev18ed しO Ml■ ared L. 鷹u■ ■is and Lorettn L
Bottoms by Wi■ ■ Of Lillie :Iou8er LipeD Reference i● 確ade t● 2state
Fiユ e Vo. 88‑■ ‑1623 in the ofFice of the cterk of superior couFt for
M● ●kleiburg county, NOrth Caro■ ina.

The prOperty herinabove described va8 acquired by oFantOr by
instFtlment recorded in Book 5814 page 200 of the Meckュ enburg Pub■ ic
Regi3try.




      Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 38 of 48
                                         務31775‐     P474
TOコ灘 Ⅵ E tt To HoD tL―                          id ttα 脚 腱 ば 鶴 直                 盛 脚観 警
and型諄 由 醒 贈 聴     屁膿彗略                    旬 慟 3‑inttSimpl■
                                                                        ̀直
                       ―

Andモ臨                 C― m血
                       儀      乱nt憮      お鏡 醸 ば 無
              ―
              h経         ―         ―
               揚 鮭 寧 毎        機
maculeを 直 鰤 じa饉 ル 針 ご d麒
…                               滞
          …
測 ― ld能 避 e攣 酸 機 l― 壺 濃 ぱ d…        哺 回 鮨 喧    缶
                         =露
樋 Ы 卿 韓 臨 甲 れ sL蒻 最 鏡 劇 は 笥 聾 毎 缶           ―
                                           h歯 山鷺
曲臓葡直 is銀 聯 蹴 崎無 飼 b囃 鴨 駆 的ド に        ―

         1‑だ vaL― 誨              館 憮             降                      ―
                                         …
         2‑職          亜嘔              直 羹鉾 劇 い り ご組
                               c卿卸 螂 膿ョ


IN…               Ⅷ 詢 鰤 瞭 ,徹 ン           轟    L闘 山     由
                              ー
血       ab―
    l         …                          A




                                                                                                     ｀
                                                                                                     く
螂        OF NOrth caroュ ina              ,cO―              OF ttOk■ enttrg             Lt守       ′
                                                                                                 卜    ′
                                                                                                 ′
                                                                       Tl∞       」.―     ク..
                                                                                             ・

                                                                             鋼




LaN●‐ P喘 農         翫 戯     C098直     馳 輌      d● 職 動   yc嵐 寺   鑓   饉   n嘲        ・ 施晦

app― d陀麟 me極               的   nd―              畿 嬢     韓 山    nご 極                覇

曲 皿      W―         Dnd̲                                                …



W―       SS ttLnd銀         爛 戯   錢   餞    儀            句 ご Nう ソ


My…
                  …




                               高職

        Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 39 of 48
                                                           B31779‐ P314
                                                                                                               FgE REGrsTRnTroN
                                                                                                        _      .   iE;iSiEI gP'tLo.

                                                                                                        ;ll**iffir"    Jo+tEsAt;




                                                                                                     鰈靱脚鶉
                                                                                              Hヒ   lUHNED TO CuSToMER

Recording Cover PaBe
Must be typed or printed cleorly in btock ink only,




                                 NORTII CAROLINA GENERAL WARRANTY DEED

                                                                Document Title
                                        Must oppeor exoctly os tbe firct poge oJ the document to be recorded




                                                             Prepared By:
                                                      MR.       BYNUM
                              Name:


                             Address:                 4213 BRIARHILL I〕 RIVE

                             City/5tate/Zipl
                                                        CIIARLOTTE′        NC 28215



                                                      After Recording, Mail To:

                             Name;
                                               CIIARLIE    A.   MORGAN


                             Address:          4213 BRIARIIILL I)RIVE

                             city/state/zipr
                                                  CIIARLOTTE′        NC 28215


           Cover sheets moy be used  for documents thot do not confornl to North Corolino document recording stondords.
                Submi(ters moy use this covet sheet or prepare their own. tJ using this cover sheet, submitters ossume
                     reswnsibility ior its cofipletion ood oll lnbitity for the conteni ond informotion provided.                     ￨




                                                                                                                    EXH]B:T


                  Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 40 of 48
                                                                                                                     ご
                                           831779‐ P315
                     要ORT三     'IRO野 A(襲 ぶ毬ユAL wARユ AFTYョ 壇冨D
  麟 dse   T鑑
               = 0                                                    Pattd D o攀 9‑■ 65‑■ 6

                                   Bri€f Desciigtiur For Tte Iudoi:


                                                      2369‑177

 Ttt DEED腱                山盤   5     da‐ y of ̲1,Fember           2016.by8韓 dlに ゎⅣo自 軋
                     =詭


                                     出       H.― ・
                                           醒 …          hC2
                                           (8ing■ e)
                                   4213 ■riarhi■ ユ prive
                                   char■ otte′ NC 28215



                                         G…
                                   mt■ IE ALEERT HЮ ttGふ =
                                   4213 Briarhil■ )rive
                                   char■ Otte, NC 28215

                                              刊     ト
                                         T=CO J̲    調 薔υH
                                    1356 DoV■      8 ゑVeune
                                    char■ otte′ NC 218205



 爾″ d醸コ ″ftt CFarar"′ お 眼 e′ ご 認ば い    轟 認 ね山 直 ″      五 衝断 は
                                                          「
                                                                           St…      4FF麟い     ,


 爛お  脳 ′勧  」gttcノ    h4凛     J電  ル 赫 め =″
                                          記蜂 駆 澪′可 "開
                                                   歯 ″ け    雲
                                                         "数
やE璽日ヽこSSE罐亜三 A■ ■ rightr tit■ e. c■ aiコ and interest of the aforesaid
                                                                             lr護:11:::]:::llla
:]ilζ :id l[illril ll[to11.]:f。 [°M:理 lel:こ 13ilstilEl。
in Char■ otte ToWnship′ and ttOre par
BEINO  a■ ■ Of Lot ll in B■ oCk C Of Oak ForeStr Section 5, a8 6ape is
showI■ On lnap thereof FeCOrded in 3oO■  2369 at page 177 in the
Meck■ enburg Pub■ lc Registry. DeSCribed as 42■ 3 Briarhi■ ■ Driv● .
char■ otter N.C. 28215。
Further being the the sane property conveyed tO mtD MORCユ        W a■ a Wife
MILDRED W̲ MOnGttN by DEED O= TR工 ECE CONSTROCT10N CCOANV INC.′ dated
January 6´ 1965 and recorded in the ROgiSter of DeeaS       fftce ■or
                                                           ●・
Meck■ enb■ 1■ g County´ H.C.′ in B00■ 2569, at page 200。 to  have antt to
ho■ d｀ the aFOresald Parce■ of ■ane fr● e and diSChargё d fr● ■ a■ ■ right
tit■ ●r C■ ai" or interest oF the sttid PartF Of the Firttt ,art. oF
anYO■ e c■ aitting by′ through Or under hi理 ル to VLich dttea reFerenee 18
herewith made◆




        Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 41 of 48
                                                 831779‐ P316

  TO]臥 恥 〕m ToHODlL歯                      麟 盤                    h∝                ご   h直 ad d参 齢量黎鮨 ァ
  and…                             3bd喫 驚 輸 機                             …m鷺              L
                      喘 色燿                                                                                 ヽ
                                                             …                     …
 施   dl誡                  C―           繭         鮭                    壺 注1機                     ゝ 蟹轟 艶     OF機
             …                                           ―                         ―
 朧 野盤智獄 踏謝
 anddndbme亭    壼 れ ̲l壷 贔 ご auP̲s働 回 熱 峰 颯 事 盤
 機 鋼 Imfing∞ Ⅲ 嚇 h山 鐘 血 d Tdeb缶  理 押 yL面勁 呻
       もま晰囃 崎饉efub歯 喀 駆要戸iαE
 ―
        l―   AI…               晦       鯖 証                   畑    ,


                                                 …




 競   島 ove   n愉 L


                                                                 袖 nisna(ヤ CqrSi f―l
                   D OIЧ   %)03カ
                                       C―        D


                                           and


                                       (…        )                                                     6鵬 吼)
Type of 10       DLふ多フア多lら




                                                                                                                 ︐
                                                                                                                 ﹂一
                                                                                                                 ゝ
                                                                                                                  亀γ驀 卍
SLぼコ巳OF          North Ca-rolina

La〕 臨 ￢「 PubL ttr痰 雌                       錮己 鮨 ≒        dO独 轟 け 輌             韓   響   leed平・
                               ―                                                                   ―
9‑dL誡             雄   機    的       血                         O畿       強    山    二ば     れ               田
                                                     ・

anhea w̲D∝                止            ―
                                                                                            …




             my回      誡 曲 戯            鋭     機 能             ぎ    dayば ,こ こ                陣 轟 翌 ‰ 封        ̲


…
                                             聾
                                             晦       曝
                                                     一
My…                                                              ヽ綺

                  …




        Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 42 of 48
                                                                 幽
                                                                         一
                                                                         鵬Ｎ
                                                            Ⅲ嚇




                                                                                          ＝Ⅲ＝＝ｅ
                                                                 ｉｌｉ⁚⁚ ０

                                                                 Ⅲ




                                                                                  ⅢⅢ ⅢⅢ



                                                                                           ＝＝＝ お
                                                                                                   ＝
                                                                           ｃ
                                                                           ｙ
                                                                           ︐
                                                                                                       蠅yЪ踏[鷺




                                                                                               ｇ
                                                                       ｔ




                                                                                     Ｒ
                                                                       ｕ
                                                                       ｎ




                                                                                                 ｔ
                                                                                                 ｅ
                                                                                                  ｒ
       This cerlifies that there are no delinquent c.
       valorem laxes, fees, assessments or other
       liens which the Brunswick County Tax

       認器 鳳悧 辟 躙助輸                                      ]
                                                                 Pだ Sa
                                                                               -Eqhu-mr-.
       as notated by the Brunswick County
       AsEessor's Oflce. This is not a certificalion
       that the parcel number matches the de€d                   Rettnd:̲̲̲̲̲̲̲Cash s̲̲̲̲Final(D
                                                                                                                     癬
       desolptlon.                                               Eゐ 両onsd 側ment a膊 ‖egue duetO mndioon
                                                                     ofommJ
                                                                 I   DoonBntco::t:        ns seals verified by orfuiral
                     fAsso Tar COL′   D直 Tax『                        i,:shrmeni ,i,: 'canrot be reproduced c; c:          'ld.




     ″ ア
       κ打
       'θ
         C/沢 θ
             ι       ご
              J〃 /6∈ 〃くれ 形イ
                          マツ〃アr
                                            クごσ ρ
Pee p*B.eo     B     f
″又      のア ゛
 ノ3///″ ′                      ̲4 こ




                                                                                                                                 EXH:BIT

                Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 43 of 48
                                                          Ⅲ嗽
                                                          螂
                                                   Ⅲ¨



                                                          Ⅲ剌
                                                                          Ｉ
                                                                          Ｉ
                                                                          ︲町
                                                                                            ＝ 時
                                                                                  ︱︱ローロ Ｓ
                                                                                                  蠅 ]'哩 難1師
                        NORttE CA塾 ol璽 NA CE]啜 要曇 ユ Wだ 画 認 掛 覆 Y動
     Excise   Tar   o                                                 Parcel      ID: 234ErOOd
                                 Brief Description For The Iadex:


                                  ■‑11   & 12B― ■97s‑14

 THIS DE整〕made■is 4                的 Of      Apri I                   2077, by and behxeery

                                          G榔        OR
                                    MILDRED M̲ m―    CE (Sing■ e)
                                    9464 Cadde■ ■ Drive
                                    Fort Mi■ ■)sc 29707



                                          G…          E
                                    TICO J. BIN3H
                                    1356 Downs Aveune
                                    Char■ otte′ Nc 28205


rrPa d6響 r,。 rcm鷹 ′ο″″ガ Gr4■123 as蒻配 ぬ″gi"」 :′ ″詢J2Ja saだ ′″        ●し磁   rhへ               sz    6Sα ,"J̀Slg叫
   JarJ"c騒 ル 螂
ar7ご                薔 =′ bJ"観   ゴ F″らル レF″ ″     ′″お           ̀′
                                                                             J・

                                               "                     "″ ̀α
                                                          "ケ
1二   螂        SETII that̲the crantor′         for a valuab■ e consideratiOn paid by‐
the Crantee′ the receipt of Thich is hereby acknow■ edged″ has and
by these presents does grant′ bargain′ se■ ■ and convey unto the
Grantee in f9e Simp■ e a■ ■ that certain ■ot or parce■ of ■and situated
in Brunswick county′ North Caro■ ina and more particu■ ar■ y decribed
as fo■ ■ows=
BEING a■ ■ of Lots ll and 12 in B■ ock 197″ Sё otion XIv: Long Beach
(■ 07 0ak IS■ ■■d)as per survey by H.M. Lough■   in′ Registered surveyor′
as per p■ at of the same du■ y recorded in Book Of P■ ats 6′ I Page 34′
BFunswick county Registry.
 'his is the same property described in Book.5gl, page ?0gr Brunswick
 ounty Registry. Francis s. philrips died in Brunsrick county,
 orth Carolina, in Mareh 1990, leaving the subject property t,o
 oyd D. phillipsr her survivlng spouse.
                                                          acquired by Grantor by
instrunent recorded ln Book 3096;                  page 648    of the Brunsyick County
Regi stry.




              Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 44 of 48
       腑                                                                 蹴翼imddp祠鄭

       艦 き塩:霞認謝謝    肥lameLttSinLmmeL｀
                                  u̲nt                              血    ■針 姉      断 宙Ⅱ

       ぜ撫 薯      =出
                 棚 .喩電冨 蹴 硼 朧
       磁 酬   HissttectЮ       憮    銀   1館 i葛 園 OⅢ Ons:

              卜
              組vdOrem m缶 搬                     cumIIty町           卿酬
                                                                   邸皿‖
                                                                     Щ』
                                                                      ЩL上 鵬 !W11鷺
              2-   Resnimions, ealeme,nts and rights_of-way ofrecord-


       IN WITNESS WIIEREOB the
      first abovewdtten
                                       fur     has h€rsuuro set his hand aad. sea! the day and year   又贔
                                                                                                                ど
Mi■ dred     Mo wa■ ■ace     sc ID十
                                                                                                       纂ド
  ノ    ̲       ヵ    ´″           092‐

Tieo
                                一 ヒ崚〕           ̲
                                                                                                      淡P雌   ￨




                            叱ごi■ 11̲2021
                                       ̀〔


                                                                                                      ギぶず聾二砲l
                   North Carolina
   STATEOF                                          COUNTY OF Meck■ enburg

                                                                    HE■ dred   M.Wa■ ■ace
   L aNonPubR forsdd cOunw and艶                                 的    餞                personally
                                               ",dO hmby衝
   appeared before me this day    md acknowledged the due orecution of the forcgoing and
   attached Warrauty Deed-



   WIINESS tt hand dnOtarialseaL中               h̀̀[̲̲的       」 /レηリノ cmonth9,控 回               .




                                        MUR:EL RI W00DARD
                                            NOTARY PUBuC
  My Commission Expires:            MECKLENBURC COu耐
                                                OLINA
                                   W∞ MMiSSЮ NE剛 RES ll″M


                               Noury Pnblic




                    Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 45 of 48
                               WALLACE MOBILE HOME PARK .
                                    Fort Mill, SC. 29707
                                                       (704l, 333-797e
                    M"rrch     t.    Z0rB


                    ((IlErlr Tooms ol l;uaaurrt.war.crArtrorv          rrn$uol ( ldha           Moctm


                    Pc: RsrtclE.d!o         Lrld.edtll trirt* WtU   ]aOW   !f   PAID TO   ('Er.A. rrsEs

                   l,:Ciq     5d    Ganttoanti'r   i

                    I em tlre AeFilSt Crrt T*r, io{ G",tfE f/t. t o.g.rTh. nor Ou*r cl Progcrry
                  jBorco rt-jEiGffiFr*rrc,             bd.tn Lsq !c r * *3       lo it6,ir. Ys ua
                   cffrdlv+ trnanaC;Jtcfy g no,t C.otd bG P.U to Ch:r'* A tJatf.o mlf rrd orn+d to
                   r2!.3 Erl}thltl orlw Oulhtq, llc 18115'

                                                                                                     ｀
                                                                           器              器            躙   り 、條


                  蹴 蹴誡 粒 甲 出 L響出 嵩 糧Ⅷ 出
                                                                                                  "軸
                                                                                                      蹴           L
                  ‖メcd   b■


              The Cu=,ぃ ￨たガreS              ror P.4ι   ‖∝    ヒ::

                                                                      tly醐 鵬鰭T■
              :、                                        "●
              l


          :
                                                                      chご lott,卜 こ 23215

          :

                                          h:vs iray Qrt,rlrrl3 Plcxe Contrt      l'1r. Bynum   rt fitr} il}79fi
                               tf    F{
      1                        Ih$k       trrtr ,or tout Coop.rnthfl'
      ,


      Slrl(.rcly l'outr,
      chJfgc A *forg2n
                                                                                                                             剛Ｌ
                                                                                                                              Ｔ一
                                                                                                                      ｂ要３３




Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 46 of 48
LT‐ 260A(Rev   9/06)                                                                                                       FlLE NOi S17‐ 593234 CCl




                                                      STATE OF NORTH CAROLNA
                                       DEPARTM[ENT OF TRANSPORTATION
                         ROY C00PER                                                                JAMES H TROGDON
                            COVERNOR                                                                           SECRETARY
                                                           Tuesday. October 24, 2017


                                                                                                                      161z?￨lη
                                                                                                 .可   ノ
                                                                                                                      Diこ と
                                                                                                                          毛d
                MILDRED MAEヽ ヘ
                             ノALLACE
                9464 CADDELL ROAD
               FORT MILL SC 29707‑9661
                                                                                                      iに O
                                                                                                                       ′
                                                                                                                                          生
                                                                                                                                          r̲
                                                                                                       う、  」こ 4 11じ
                                                                                                            ̀I Pθ
                                                                                                        tr〔 α
                                                                                                            争ャw句 J(で に
       OWNER:
       MILDRED WALLACE                                                                                 ィ                                              ￨




      4213 BRIARHILL DR
      CHARL07 「 E NC 28215


      FHc No. S17‐ 593234
      VIN:        lGNDS13S152139880                             Vehicle:2005 CHEVROLET

      やゾc   llave rccti■ cd illも 11llation■ oln tlle beioi li、 ted pcrsoll̀s)illat tllc aし ove vehicic was s〔
                                                                                                              Ored.

               EASttWAY 1/VRECKER SttRVICE
               2801 WILKINSON BLVD
               CHARLOl 「 E NC 28208
               (704)393‑3027

     If -vou have not already'' called for this vehicle, rve lvould suggest that you contact the place of storage
     to ascertain the condition of your vehicle and the rerease procedure.

     Thank      1.'ou   for your prompt attention to this matter.
     Sincerery,
     N{ichelle Hinton, Business Service Coordinator
     License and Theft Bureau

     MH:    MAH




                                                                                                                              EXHIBIT

                                                                                                                           : M.
  S13S152139880                  ヽC引 Ч引
                                       3)￡ iw慰   程
                                                                                                           T
                                                                           糟  機    :I腱 珊   謡   ltTHEFTCЧ
                                                     11翼   辞   は       ]鼻
                                                                   馬ヽDOT st、 三、c ts
                                                                            「

                         Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 47 of 48
STATE OF NORTH CARO                                            GEDIERAL COURT OF」 USTICE
                                                            SWERIOR COURT DMSION




                                                    ﹂
                                                    田
COIINTY OF                                                       BEFORE THE CLERK
                                                                      17‑SP‑1801
                                       ‖AY 1 8


IN]匪 E MAl 「 ER OF:

MLDRED VIAE WALLACE,

                               Respondent.



                       ORDER REVOKING POWER OF ATTORNEY

        THIS CAUSE coming on tq be considered and being considered bythe undersigned Assistant
Clerk of Superior Court, and it appearing to the Court that the Respondent, Mildred Mae Wallace,
m4y have executed a Durable Power of Attorney on January L0,2017, purportedly naming Tico
Bynum to serve as her Attorney-in-Fact after the occurrence of at least one of the events named in
Paragraph I of that Durable Power of Attorney, and it further appearing to the Court that it would be
in the best interest of the Respondent for the Court to revoke this Durable Power of Attorney and
prohibit Tico Bynum from attempting to exercise any of the powers set forth in this Durable Power
of Attorney;

        NOW, TIEREFORE, IT IS FIEREBY ORDERED, ADJUDGED AND DECREED that the
Durable Power of Attorney that may have been executed by the Respondent, Mildred Mae Wallace,
on January L0,20L7, puqportedly naming Tico Bynum to serve as her Attomey-in-Fact after the
occumence of at least one of the events na:ned in Paragraph I of that Durable Power of Attomey,
shall be and hereby is revoked and rendered null and void by Order of this Court, and it is further
ordered" that Tieo Bynum shall be and hereby is prohibited from taking any action in an attempt to
exercise ariy of the powers set forth in this Durable Power of Attomey.



May 18,2017
                                              .$!g!alrt Clerk of Superior Court
                                              Mecklenburg County, North Carolina




                                                                                                   EXH厨

        Case 3:21-cv-00037 Document 1-4 Filed 01/22/21 Page 48 of 48
                                                                                            :N:
             Exhibit E




Case 3:21-cv-00037 Document 1-5 Filed 01/22/21 Page 1 of 7
Case 3:21-cv-00037 Document 1-5 Filed 01/22/21 Page 2 of 7
Case 3:21-cv-00037 Document 1-5 Filed 01/22/21 Page 3 of 7
Case 3:21-cv-00037 Document 1-5 Filed 01/22/21 Page 4 of 7
Case 3:21-cv-00037 Document 1-5 Filed 01/22/21 Page 5 of 7
Case 3:21-cv-00037 Document 1-5 Filed 01/22/21 Page 6 of 7
Case 3:21-cv-00037 Document 1-5 Filed 01/22/21 Page 7 of 7
              Exhibit F




Case 3:21-cv-00037 Document 1-6 Filed 01/22/21 Page 1 of 6
Case 3:21-cv-00037 Document 1-6 Filed 01/22/21 Page 2 of 6
Case 3:21-cv-00037 Document 1-6 Filed 01/22/21 Page 3 of 6
Case 3:21-cv-00037 Document 1-6 Filed 01/22/21 Page 4 of 6
Case 3:21-cv-00037 Document 1-6 Filed 01/22/21 Page 5 of 6
Case 3:21-cv-00037 Document 1-6 Filed 01/22/21 Page 6 of 6
             Exhibit G




Case 3:21-cv-00037 Document 1-7 Filed 01/22/21 Page 1 of 6
Case 3:21-cv-00037 Document 1-7 Filed 01/22/21 Page 2 of 6
Case 3:21-cv-00037 Document 1-7 Filed 01/22/21 Page 3 of 6
Case 3:21-cv-00037 Document 1-7 Filed 01/22/21 Page 4 of 6
Case 3:21-cv-00037 Document 1-7 Filed 01/22/21 Page 5 of 6
Case 3:21-cv-00037 Document 1-7 Filed 01/22/21 Page 6 of 6
             Exhibit H




Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 1 of 13
                 UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
UNITED STATES OF AMERICA,     ) DOCKET NO. 3:20-cr-202-1
                              )
                              )
          vs.                 )
                              )
MALCOLM BYNUM,                )
                              )
          Defendant.          )
______________________________)

               TRANSCRIPT OF ELECTRONICALLY RECORDED
                DETENTION AND ARRAIGNMENT HEARING
                BEFORE THE HONORABLE DAVID S. CAYER
                   UNITED STATES MAGISTRATE JUDGE
                            JULY 2, 2020


APPEARANCES:
On Behalf of the Government:
    JENNY GRUS SUGAR, ESQ.,
    Assistant United States Attorney
    227 West Trade Street, Suite 1700
    Charlotte, North Carolina 28202
On Behalf of the Defendant:
    MARCOS ROBERTS, ESQ.,
    Roberts & Richmond
    728 Central Avenue
    Charlotte, North Carolina 28204

    Proceedings digitally-recorded and stenographically
                       transcribed by:

                        LAURA ANDERSEN, RMR
                      Official Court Reporter
                   United States District Court
                     Charlotte, North Carolina


  Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 2 of 13
                                                                     2

1                              INDEX
     DEFENDANT WITNESS:                                     PAGE
2    TICO BYNUM
       Direct Examination By Mr. Roberts                     8
3      Cross-Examination By Ms. Sugar                       17
                                  * * * * * *
4                            EXHIBITS
     GOVERNMENT EXHIBITS:
5    NUMBER                                        ADMITTED
     2 ..............................................20
6    3 ..............................................20
     4 ..............................................22
7    5 ..............................................23
8                                 ******
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


       Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 3 of 13
                                                                     3

1                           PROCEEDINGS
2    THURSDAY, JULY 2, 2020 at 11:49:
3              THE COURT: United States versus Malcolm Bynum.
4              Mr. Roberts, are you ready to proceed with a
5    detention hearing?
6              MR. ROBERTS: Yes, we are, Your Honor.
7              THE COURT: Ms. Sugar, I will hear from the
8    government.
9              MS. SUGAR: Thank you, Your Honor.
10             The government would concur with the recommendation
11   of pretrial services and believes that detention is
12   appropriate in this case. There are no condition or
13   combination of conditions which will reasonably assure the
14   appearance of the defendant or the safety of the community.
15             First, with regard to the nature and circumstances
16   of the case, set out pretty clearly in the Indictment, this is
17   a fraud case. It involves identity stolen by the defendant
18   and his co-conspirators over the internet, used by the
19   defendant to make fake IDs, and used to obtain bank loans, and
20   funds through fraud.
21             While it is a white collar case, I do want to note
22   for the Court, this conduct continued during the pandemic.
23   This is not old conduct but individuals associated with the
24   defendant were texting with him getting this information,
25   getting these ideas during the pandemic and lockdown. So this


       Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 4 of 13
                             DIRECT - TICO BYNUM                     7

1    devices, there are certainly more than ten victims, the
2    defendant is a leader/organizer, and he has a substantial
3    criminal history. He is also facing identity theft counts
4    which have a two-year mandatory sentence in addition to the
5    other sentence.
6              Considering all of these factors, and all of the
7    information in the pretrial services report which notes that
8    the defendant has not had any employment of record at all in
9    the last ten years, he purports to be self-employed, but he
10   has been arrested and convicted at least seven times since
11   2011 of fraud offenses. It is clear from his text messages
12   with his girlfriend whom he lives with, who in those text
13   messages acknowledges that he's out there doing phones and
14   loans, that his job is fraud. He has no employment. It's one
15   of the other things we should consider.
16             Looking at this case as a whole, there are no
17   conditions that can be set that will assure his appearance or
18   his being willing to abide by any conditions that -- that will
19   make sure the community remain safe. Thank you.
20             THE COURT: Mr. Roberts.
21             MR. ROBERTS: Thank you, Your Honor.
22             I will have some argument, but I would like to call
23   the defendant's father who is present.
24             THE COURT: You may.
25             MR. ROBERTS: Mr. Bynum.


       Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 5 of 13
                                DIRECT - TICO BYNUM                     8

1                     TICO BYNUM, DEFENDANT WITNESS, SWORN
2                               DIRECT EXAMINATION
3    BY MR. ROBERTS:
4    Q.     Good morning.
5    A.     Good morning.
6    Q.     Please state your name for the Court.
7    A.     Tico Bynum.
8    Q.     And Mr. Bynum, how are you related to the defendant?
9    A.     I am the father of Malcolm Bynum.
10   Q.     All right. And do you -- you live here -- where do you
11   live?
12   A.     I live here in Charlotte, North Carolina.
13   Q.     How long have you lived in Charlotte?
14   A.     All my life. I am a native from Charlotte.
15   Q.     All right. And what do you do for a living?
16   A.     I do property management and I deliver packages.
17   Q.     Okay.
18   A.     For LazerShip.
19   Q.     Now, regarding Malcolm, how old is he?
20   A.     My son is 27.
21   Q.     And how long has -- does he live in Charlotte?
22   A.     Yes, he does.
23   Q.     How long has he lived in Charlotte?
24   A.     All his life. He is also a native.
25   Q.     All right. And now what -- what does Mr -- Malcolm, what


          Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 6 of 13
                                CROSS - TICO BYNUM                      17

1    his little girl. And everything he does, you know, you know,
2    he does for her. You know, he's human. He's not without
3    mistakes made. We all are. But I think, you know, his
4    daughter needs him, and also his family needs him, his fiance
5    needs him. It goes beyond his daughter, but she especially
6    needs her dad.
7                  MR. ROBERTS: Thank you. Nothing further.
8                  THE COURT: Ms. Sugar.
9                                CROSS-EXAMINATION
10   BY MS. SUGAR:
11   Q.     Mr. Bynum, you stated that you work in property
12   management; is that right?
13   A.     Yes.
14   Q.     But you're also receiving unemployment income from the NC
15   Department of Commerce Employment Security; is that right?
16   A.     No. I have not received any unemployment at this time.
17   I am right now out and suffering from piriformis sciatica. So
18   I have not been able to work or do much of anything. And, yet
19   again, I have not received any employment. I have applied for
20   unemployment, but I have not received any unemployment.
21   Q.     So you're familiar with the financial litigation unit at
22   the U.S. Attorney's office; is that right?
23   A.     Yes.
24   Q.     And that's because you currently owe more than $200,000
25   in restitution for two different criminal prosecutions; is


          Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 7 of 13
                                CROSS - TICO BYNUM                      18

1    that right?
2    A.     Well, one statute of limitations has already expired on
3    that one, so to correct you, it was really only one case
4    currently that I owe restitution for.
5    Q.     So is that -- are you saying that your 1997 trial
6    conviction for conspiracy, bank fraud, and uttering forged and
7    counterfeit securities, has passed the statute of limitations
8    for collection of restitution?
9    A.     From what I have been told on the civil level, yes,
10   sir -- I mean, yes, ma'am.
11   Q.     And then you were also prosecuted in 2007 for conspiracy,
12   uttering forged and counterfeit securities, misuse of a Social
13   Security number, and identity theft; is that right?
14   A.     Yes.
15   Q.     And you were sentenced to 7 years in prison; is that
16   right?
17   A.     Yes.
18   Q.     And there is an outstanding restitution order for you in
19   that case; is that right?
20   A.     Yes.
21   Q.     And you have been, as recently as the fall of 2019, in
22   correspondence with both this Court and the U.S. Attorney's
23   Office regarding that restitution collection; is that right?
24   A.     I pay -- yes.
25   Q.     Well, so if the FLU unit said that you were not


          Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 8 of 13
                                CROSS - TICO BYNUM                      19

1    responding to their inquiries as to your assets, that would be
2    incorrect?
3    A.     That would be incorrect. As I said, I generally contact
4    with them, and they have acquired a payment from me in regards
5    to that restitution, let the record show.
6    Q.     There is still outstanding restitution, however, of
7    approximately $200,000 in that case; is that right?
8    A.     Yes, upon me and other players in that case, yes.
9    Q.     All right. And then, so if you were charged in 2007 and
10   sentenced in 2008 and received 7 years in prison, when were
11   you released from federal prison?
12   A.     2012, 2013, somewhere one of those years.
13   Q.     Okay. All right. And you were subsequently arrested and
14   charged with exploitation of a disabled elderly person by
15   Charlotte-Mecklenburg Police Department; is that right?
16   A.     I was arrested and charged, and those cases were
17   dismissed.
18   Q.     And those cases were dismissed after the individual at
19   issue died; is that right?
20   A.     No, those cases were dismissed.
21   Q.     And in fact, the estate of that woman, the estate of
22   Mildred Maye Wallace then sued you in civil court in case
23   18-CVS-14283; is that right?
24   A.     That is incorrect.
25   Q.     And I'm going to show you what's been marked as


          Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 9 of 13
                              CROSS - TICO BYNUM                      20

1    Government's Exhibit 2.
2                (Government Exhibit No. 2 was received into
3    evidence.)
4    A.   They -- in that case her son and I was sued.
5    Q.   All right. So you were sued by the estate of Mildred
6    Wallace in 2018; is that right?
7    A.   Yes, I just assumed you would say her son and I, but you
8    just -- you, I guess, you're singling out myself, but yes.
9    Q.   And you -- in fact, many properties owned by Ms. Wallace
10   were deeded over to you during the time that you were doing
11   work for her and her son; is that right?
12   A.   Properties were deeded over to her son and I, yes.
13   Q.   Also during that time you took approximately $200,000 of
14   cash out of her bank account; isn't that right?
15   A.   That is incorrect.
16   Q.   All right. So the video of you and your van at the ATM
17   taking the money out of her accounts is inaccurate?
18   A.   That is inaccurate. It is not me.
19   Q.   All right. Now one of the properties that was deeded to
20   you is 1344 Downs; is that right?
21   A.   Yes.
22               (Government Exhibit No. 3 was received into
23   evidence.)
24   Q.   All right. And I'm going to show you what's marked as
25   Government's Exhibit 3. This is a quitclaim deed. And if you


       Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 10 of 13
                              CROSS - TICO BYNUM                      21

1    look at the last page, this is describing 1344 Downs; is that
2    correct?
3    A.   Yes.
4    Q.   And this property was deeded from you to your son Malcolm
5    Bynum; is that right?
6    A.   Yes.
7    Q.   And it was for zero consideration; is that right?
8    A.   Yes.
9    Q.   Zero consideration; is that right?
10        And the notary on that document is Tanisha Spears; is
11   that right?
12   A.   Yes.
13   Q.   And that's your son's girlfriend, right?
14   A.   Fiance, yes.
15   Q.   All right. So at this point -- and this happened in
16   September of 2019; is that right?
17   A.   If the date reflects, yes.
18   Q.   At that point you still owed approximately $200,000 in
19   restitution to the U.S. Attorney's Office and to the Court; is
20   that right?
21   A.   Yes.
22   Q.   And you owned this property outright; is that right?
23   A.   No.
24   Q.   There are no liens on this property; is that correct?
25   A.   Not that I'm aware of, but I -- like I said, I'm not


       Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 11 of 13
                              CROSS - TICO BYNUM                      22

1    aware of it.
2    Q.   You're not aware of it. Well, you deeded this to your
3    son. Are you aware of any bank lien on this property?
4    A.   At this present time I'm just not aware of it. I haven't
5    checked any records. I haven't did a deed search. I don't
6    know.
7                (Government Exhibit No. 4 was received into
8    evidence.)
9    Q.   All right. And I'm going to show you what's marked as
10   Government's Exhibit 4. This is a printout from Realtor.com.
11   Is this the house at 1344 Downs Avenue?
12   A.   Yes.
13   Q.   And the Realtor.com estimate is that it's worth about
14   $290,000.
15   A.   Okay.
16   Q.   Is that what this says?
17   A.   Yeah.
18   Q.   All right. So that asset belongs fully to your son?
19   A.   His name is on the deed.
20   Q.   Well, who else owns it?
21   A.   You just said his name is on the deed so.
22   Q.   All right. So your son owns an unencumbered asset worth
23   $290,000?
24   A.   Yes.
25   Q.   Are you familiar with the property located at 4213 Briar


       Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 12 of 13
                                                                      28

1    would like to put that on the record.
2               THE COURT: Well, that's noted for the record, and I
3    will direct the Marshals to make the jail aware that he has
4    the asthmatic condition.
5               MARSHAL: All right.
6               MR. ROBERTS: Thank you, Judge.
7               THE COURT: Marshal, we will take a ten minute
8    recess.
9               (The matter is concluded at 11:30.)
10                                ******
11   UNITED STATES DISTRICT COURT
     WESTERN DISTRICT OF NORTH CAROLINA
12   CERTIFICATE OF OFFICIAL REPORTER
13              I, Laura Andersen, Federal Official Court Reporter,
14   in and for the United States District Court for the Western
15   District of North Carolina, do hereby certify that pursuant to
16   Section 753, Title 28, United States Code, that the foregoing
17   is a true and correct transcript of the digitally-recorded
18   proceedings prepared stenographically and transcribed to the
19   best of my ability, held in the above-entitled matter and that
20   the transcript page format is in conformance with the
21   regulations of the Judicial Conference of the United States.
22
                Dated this the 24th day of August 2020.
23
24                                     s/Laura Andersen
                                       Laura Andersen, RMR
25                                     Official Court Reporter


       Case 3:21-cv-00037 Document 1-8 Filed 01/22/21 Page 13 of 13
